 WESTINGHOUSELEARNINGCORP.19Westinghouse Learning Corporation andWesting-house Learning Corporation(Indiana)andClaudiesBanksandLocalNo. 4, United Plant GuardWorkers of AmericaandEdmund D. HicksandCharles S. GrimesandRichard C. StepplingandAtterbury Federation of Teachers and Counselors(also known as Atterbury Federation of Counsel-ors),i Local 1693 affiliated with American- Federa-tion of Teachers,AFL-CIOandGlen D.HolmesandDianeP.Moore.Cases25-CA-4346,25-CA-4356,25-CA-4356-2,25-CA-4356-3,25-CA-4371-2, 25-CA-4371-3, 25-CA-4420,25-CA-4420-2 25-CA-4480, and 25-CA-4548May 31, 1974DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn September28, 1972, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief, and the General Counsel filedexceptions and supplementary exceptions to certainportions of that Decision and abrief in supportthereof.The General Counsel also filed a brief insupport of the attached Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Boardhas consideredthe record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions'of the Administrative Law Judgeand to adopt his recommended Order, with thefollowing modification.We agree with the Administrative Law Judge thatGlen D. Holmes was suspended for 30 days andsubsequentlydischarged in violation of Section8(a)(3) and(1) of the Act. However, we do not agreethatHolmes ought to be reinstated and awardedbackpay.Holmeswas born on December 6, 1905. He washired by the Respondent in 1966 when he was in fact60 years old. On his application for employment hestated that he was born in 1911 and supported thatassertionwith compatable dates concerning hisschooling.Holmes signed the application under aparagraphwhich included a statement that heunderstood that any false statements thereon wouldbe sufficient grounds for his discharge.Holmes was suspended and discharged in 1971 at -atime when Respondent believed he was 60 years old,but when in fact he had passed his 65th birthday. It isundisputed that Respondent has a rule requiringretirement at age 65. The only record evidence ofexceptions to that rule is contained in an extractfrom the Respondent's Industrial Relations Policiesand Accounting Procedures Manual. It is clear froma reading of that manual that the exceptions do notapply to Holmes.The Respondent learned of Holmes' true age afterhis discharge, and urges his age as a defense against arequirement of backpay and reinstatement. We findmerit in this position. Since it appears clear that theRespondent would not have retained Holmes in itsemploy past his 65th birthday but for its reliance onthe untruthful information contained in his applica-tion form, and since the violation against himoccurred after that date, we shall not order thatHolmes be reinstated or awarded backpay.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent,Westinghouse Learning Corporation and West-inghouse Learning Corporation (Indiana), its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order, as modified herein.1.Delete the name "Glen D. Holmes" fromparagraphs 2(a) and 2(b) of the recommended Order.2.Delete paragraph 2(d) from the recommendedOrder and renumber the remaining paragraphsaccordingly.3.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBER PENELLO, concurring in part and dissentingin part:Iagree with the findings and conclusions of mycolleagues in all respects except as follows. Like theAdministrative Law Judge, the majority would notdefer the cases of Banks, Hicks, Richards, and SmithiTheRespondent contends that certain allegationsin the complaintshould be dismissed,and that the Board should deferto the contractuallyprovided arbitration procedures available to the partieswith regard to thoseallegations.The AdministrativeLaw Judgedenied theRespondent's motionto defer those matters to arbitration.We affirm his rulingon the motion andagree that the cases of Banks,Hicks,Richards,and Smithshould not bedeferred to arbitration.Member Jenkins would not defer to arbitration for the reasons set forthin his dissent inCollyer Insulated Wire,192 NLRB 837MemberKennedy ispersuaded that deferral is not warranted in theabsence of an established stable bargaining relationship and because of thenature and scope of the violations found herein.See National RadioCompany, Inc,198 NLRB No. 1.2SeeSouthernAirways Company,124 NLRB 749, 752;National PackingCompany, Inc.,147 NLRB 446, 458. Cf.Bird Trucking and Cartage Co., Inc,167 NLRB 626, 630.211NLRB No. 4 20DECISIONSOF NATIONALLABOR RELATIONS BOARDto the contractually provided arbitration proceduresavailable to them. I disagree.Local 512, Retail,Wholesale and DepartmentStore Union, AFL-CIO (RWDSU), is the certifiedand contractual bargaining representative of a unitof Respondent's employees, including Banks. Like-wise,Local No. 4, International Union, United PlantGuard Workers of America (Plant Guard), repre-sents aunit of Respondent's guards which includesHicks, Richards, and Smith, by virtue of its certifica-tionand its contract with Respondent. BothRWDSU's and Plant Guard's contracts are firstcontracts and provide for a four-step procedure forthe resolution of disputes culminating in final andbinding arbitration, as a matter of right, of allgrievances involving discipline or discharge ofbargaining unit members, as well as alleged acts ofdiscrimination against them.Banks filed a total of six grievances under theRWDSU's contract involving all of the matterswhich are here alleged as unfair labor practicescommitted against him by Respondent. All of thesegrievanceswere processed through the first threestepsof the contractually established grievanceprocedure.The parties agreed to arbitrate thegrievances, an arbitrator was selected, and a date forhearing designated. Banks sought a postponementand eventually withdrew from the arbitration pro-ceedings. But, both RWDSU and the Respondentindicatedwillingnesstosubmit to arbitrationthroughout.Hicks, Richards, and Smith also filed grievances (atotal of nine) paralleling all the allegations as to themwhich appear in the complaint. Again, the grievanceswere all processed through the first three steps of thegrievancemachinery, but none of the parties hassought to take any of them to arbitration.Thus, it appears that we have before us almost aclassic case warranting deferral to arbitration underthe principles enunciated by the majority of theBoard inCollyer3andNational Radio.4Yet, theAdministrative Law Judge and one member of themajority herein reject the applicability of theCollyerdoctrine because of: (1) The absence of a long-establishedbargaining relationship, and (2) thepresence of union animus and a pattern of actionsubversive of Section 7 rights. As for me, thosefactors are not indispensable requisites or conditionsfor deferral.Requirement of a long stable bargaining relation-ship as a prerequisite for Board deferral to arbitra-tion in a case such as this seems to me to beinconsistent with the principles ofCollyerand casesfollowing.The lesson of these cases is that thedecision to defer should not be predicated on a case-along;rather, itrests on the existenceof contractual-ly enforceableconsiderations-rights and obligations-mutually agreed upon to provide a method forresolving contract disputes. As was recognized inCollyer:"When the parties have contractually com-mitted themselves to mutually agreeable proceduresfor resolving their disputes during the period of thecontract . . . those procedures should be affordedfull opportunity to function." Thus, if, as here, thecontractsin existencesatisfy the requirements fordeferral, the legal basis for protection of employeerightshas been established and the predicate forCollyerdeferral has been laid. It is axiomatic that anobligation incurred by contract is equally enforce-able in an initial contractas it is inthe last of a longseries.That truth should be given the same weighthere as in any other regard.Turning then to the unionanimus inthis case asfound by mycolleaguesand me, several factorswarrant consideration. In the main, the animusfound involves other employees than those represent-ed by RWDSU and Plant Guards; it concernsanother labor organization; and it involves widelydifferent fact situations. Of particular pertinence, theanimus shownconcerns segmentsof Respondent'swork force seeking representation by a labor organi-zation not enjoying a contractual relationship withthe Respondent. Our conclusion that the Respondenthas violated the Act with respect to such organiza-tional activities does not warrant a conclusion that itwould not honor its contractual obligation toarbitrate the disputes here and abide by the results ofthat arbitration. To the contrary, Respondent hasindicated no aversion to its obligation with respect toHicks,Richards, and Smith, and in Banks' case itaffirmatively showed itswillingnesstoarbitrate.Also, as noted inCollyer,"AfterBoys Market [BoysMarkets, Inc. v. Retail Clerks,398 U.S. 235] it maytrulybe said that where a contract provides forarbitration,eitherpartyhas at hand legal andeffectivemeans to ensurethat arbitration will occur."And if the parties' own processes fail to function in amanner consistent with the dictates of our law, weguarantee, by our reservation of jurisdiction, thatthere will be no sacrifice of statutory rights.Given the clear language of the contracts warrant-ing deferral, and the Respondent's equally clearindication by both word and deed that it intends toabide by its contractual obligation in this respect, Iwould defer the cases of Banks, Hicks, Richards, andSmith to arbitration as provided inCollyerand thecases following.3Collyer Insulated Wire, supraby-case historical analysis of the parties' ability to get4National Radio Company,Inc.,198 NLRB No. 1. WESTINGHOUSE LEARNING CORP.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdiscouragemembership in anylabororganizationby discharging or otherwisediscriminating againstour employees because oftheir union or concerted activities.WE WILL NOT coercively, or otherwise unlaw-fully, interrogate our employees as to their unionactivities.WE WILL NOT unilaterally change workingconditionsof employees : in the, unitdescribedbelow without notifying,'consulting,or bargainingwith the aforesaid Union prior to so doing.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexerciseof their right to self-organization, toform, join,or assistany labor organization, tobargain collectively through representatives oftheir ownchoosing,or toengage inconcertedactivitiesfor the purpose of collective bargainingor other mutual aid, or to refrain from any or allsuch activities.WE WILL, upon request, bargain with AtterburyFederation of Teachers and Counselors, Local1693,affiliatedwithAmerican Federation ofTeachers, AFL-CIO, as the exclusive representa-tive of all the employees in the bargaining unitdescribed below, with respect to rates of pay,wages,hours, and other conditions of employ-ment, and,ifan understanding is reached,embody such understanding in a signed agree-ment.The bargainingunit is:Allcounselors employed by us at theAtterbury Job Corps Center, exclusive ofofficeclericals,professionalemployees,guards, supervisors and all other employees.WE WILL offer Claudies Banks, Robert Arms,RobertBrown,Carolyn Clark,SergeiDaviden-koff,Loren Hall,Willard Kennedy, Gerald B.Morris,Stewart Northrup, Harish Pandya, PencePruit,E.Paul Sechrist, and PhilipWaggonerimmediateand fullreinstatementto their formerjobs or, if any of those jobs no longer exist, tosubstantially equivalent positions, without preju-dice to their seniority or other rights andprivileges.WE WILL make whole all of the employeesnamed in the preceding paragraph, and alsoEdmund D. Hicks, for anyloss ofpay suffered asa result of the discrimination against them.21WESTINGHOUSELEARNING CORPORATIONAND WESTINGHOUSELEARNING CORPORATION(INDIANA)(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 614 ISTA Center, 150 West MarketStreet,Indianapolis,Indiana 46204,Telephone317-633-8921.DECISIONSTATEMENT OF THE CASEROBERT E.MULLIN, Administrative Law Judge: Thiscase was heard in Columbus, Indiana, on January 3, 4, 5, 6,7, 12, 13, 14, 18, 19, and 20, 1972, and on June 5, 6, 7, 8, 9,and 13, 1972, pursuant to charges duly filed and served.'The complaint in Cases 25-CA-4346, 4356, 4356-2,4356-3, 4371-2, 4371-3, 4420, and 4420-2, was issued onSeptember 20, 1971. The complaint in Case 25-CA-4480was issued on September 30, 1971. A supplemental andamended complaint in Cases 25-CA- 4371-2 and 4371-3,and a complaint in Case 25-CA-4548, as well as a notice ofhearing and an order consolidating all of the above-numbered cases, was issued on November 30, 1971.Further amendments to the consolidated complaint wereissuedDecember 2, 1971. On June 5, 1972, and at theoutset of the reopened hearing, a motion by the GeneralCounsel to amend further the complaint in CasesX25-CA-4420 and 4420-2 was granted. In its answers, dulyfiled,theRespondent conceded certain facts as to itsbusiness operations, but denied all allegations that it hadcommitted any unfair labor practices.On January 3, 1972, and at the outset of the trial, theRespondent moved to dismiss the complamts in Cases.25-CA-4346,4356,4356-2, and 4356-3, on the ground thatthe allegations therein were similar or identical to griev-lanceswhich had been filed under applicable collective-All charges were filed in 1971.The original charge in Case25-CA-4346was filed on June 3, and an amended charge on July 12. The original chargehn Case 25-CA-4356 wasfiled on June 7, and in Cases25-CA-4356-2 and14356-3 on August 30. The original chargesin Cases 25-CA-4371-2 and4371-3 were filed on June 14. The original charge in Case 25-CA-4420 was,Bled on July 9 and a supplemental charge on September 13. The originalcharge in Case 25-CA-4420-2 was filed on July 27 and an amended chargeon August 24.A supplemental charge in Case 25-CA-4371-2 was filed onSeptember 22, and a supplemental charge in Case 25-CA-4371-3 onSeptember24.Theoriginal charge in Case 25-CA-4548 wasfiledonSeptember 27 and an amended charge on November 30. The original chargein Case 25-CA-4480 wasfiled on August 16. 22DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining agreements and which were arbitrable underbinding arbitration provisions of those agreements. Igranted thismotion, but retained jurisdiction for thelimited purpose of entertaining an appropriate motion forfurther consideration for the purposes set out by the BoardinCollyer InsulatedWire,192 NLRB 837. Thereafter, theGeneralCounsel appealed this ruling to the Board.Meanwhile, the parties proceeded to trial as to the meritsof the balance of the consolidated complaint and thehearing thereon was concluded on January 20, 1972.On March 20, 1972, the Board reversed the above-described ruling and remanded the aforenumbered casesfor further hearing on those allegations which had beendismissed in the ruling of January 3. Pursuant to thisremand, the record was reopened and the trial wasresumed on June 5. It was concluded on June 13, 1972.2All parties appeared at the trial and were given fullopportunity to examine and cross-examine witnesses, tointroduce relevant evidence, to argue orally at the close ofthe trial, and to file briefs. Oral argument was waived bythe parties.On March24, 1972,the Respondent, and onMarch 30 the General Counsel, submitted able andcomprehensive briefs as to so much of the case as washeard in January. On August 21, 1972, the GeneralCounsel and the Respondent filed supplemental briefs onthe evidence presented at the reopened hearing.Upon the entire record in the case, including the briefs ofcounsel,and from his observation of the witnesses, I makethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,a Delaware corporation,maintains itsprincipal office inWilmington, Delaware, with an officeand place of business at Edinburg, Indiana. At the latterplace it has been engaged,at all times material herein, inoperating and managingthe Atterbury Job Corps Center(herein called Center).In the year prior to the issuance ofthe first of the above-described complaints, a representa-tive period,the Respondent,in the course and conduct ofitsbusinessoperations, purchased and delivered, to theforegoing Center,supplies and materials valued in excessof $50,000, whichweretransported to Edinburg directlyfrom States other than the State of Indiana. Upon theforegoing facts,the Respondent concedes,and I find, thatWestinghouse Learning Corporation and WestinghouseLearning Corporation (Indiana) is engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATIONS INVOLVEDThe Respondent concedes,and I find,thatRetail,Wholesale and Department StoreUnion, AFL-CIO, anditsLocal 512 (herein calledRWDSU);American Federa-tion of Teachers and its LocalUnion 1693,also known asLocal 1693, AtterburyFederation of Teachers and Counsel-ors and/orAtterburyFederation of Counselors (hereincalled Counselors Union); United Plant Guard Workers ofAmerica and its Local 4 (herein called Guards Union); andUnited Brotherhood of Carpenters and Joiners of Americaand its Local 3080 (herein called Carpenters Union), andeach of them,are and have been, at all times materialherein,labor organizations within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Backgroundand Sequenceof EventsThe Atterbury Job Corps Center, a facility of the UnitedStatesDepartment of labor, is located in SouthernIndiana on a portion of the former military reservationknown as Camp Atterbury. The Center is one of severalestablished by the Department of Labor (herein DOL) toprovide vocational training for disadvantaged male youths.Since 1966, the Westinghouse Learning Corporation hasmanned and operated the Center under a contract with theDOL.The young men (known as corpsmen) undergoingtraining at the Center are from 16 through 21 years of age.Approximately 2,000 corpsmen are in training at theCenter at all times, and their average length of stay forsuch training is 11 months.In the vocational sector of the Center's program, coursesare offered in automotive service,electronics,food service,and the building and metal trades. A general educationprogram from the elementary grades through high school isalso provided. Thislast isdesigned to supplement whateverprior education the corpsmen have when they arrive. Afterbeing tested as to the level of his educational achievement,a corpsman is assigned to the respective grade level he hadreached previously.Thereafter, the corpsman attendsgeneral education classes for severalhours each day andthe balance of his worktime is spent at vocational training.In the maintenance of this program the Respondent has onits staff,inter alia,vocational teachers,general educationteachers, and counselors. Early in 1971, the Respondenthad about 14 counselors who advised the corpsmen on theeducationaland vocational program available, andthrough an orientation and residential living programhelped the corpsmen to adjust to the Center.William C. Hearnton, director of the center from March1,1971,3 to the present, testified that the corpsmen arerecruitedmainly from the inner city areas of Chicago,Cleveland, Detroit, New York, and Pittsburgh, and thatabout 80 percent of them are black, about 10 percentSpanish-American, and about 10 percent white.Hefurther testified that of the approximately 600 employees atthe Center about 40 percent are black and 60 percent arewhite.Five unions have been certified by the Board torepresent various units of Respondent's employees at theCenter. Thus, the Hotel, Motel, and Restaurant WorkersUnion, Local 58, represents the cafeteria workers. TheCarpenters Union represents the facilities employees. TheRWDSU represents the resident advisory staff and the2Thereopeningof thecase was scheduledonginally for May 3, 1972.3All datesherein are for theyear 1971 unlessotherwisespecificallyShortly before that date counsel for the Respondent became ill and at hisnoted.request the resumption was set over until June 5 WESTINGHOUSE LEARNING CORP.23Guards Unionrepresentsthe security employees. Thesefourunions have existingcollective-bargainingagreements.In.a4dition.to.the,fore ging,in 1971, the Counselors Unionwas certified,followinga Board-conducted election, torepresent a unit of counselors.4The bargaining of theRespondentwiththe last-namedunion is anissue herein.In addition to the foregoinglabor organizations, theAtterburyFederationofVocationalTeachers (hereincalled,Federation)also figures in this case.The latterconducted an organizational campaignduring 1970 and1971amongtheRespondent's vocational teachers. InNovember 1970, it filed a representation petition (Case25-RC-4509) whichled to an electionin January 1971.Objections to conductaffectingthe results of that electioncaused the RegionalDirector to set it aside and order anew electionwhich was held on June 22, 1971. TheFederation lost bothelections.It is evident fromthe record that early in 1971 theDepartmentof Labor had become extremely critical of theRespondent's operationof the Center. In March of thatyear,a review team of theDOL completed a study of theAtterbury Center which severely criticized almost everyphase of theRespondent's performanceunder its contract.Upon concludingthis inspection,the DOL review teamdescribed the Centeras being in"chaotic condition" 5 andthen, in a 44-page report,enumerateda multitude ofdeficiencies.These adversefindingscame as no surprise to theRespondent.A few weeks before the arrival of the DOLteam,and in anticipationof the need for a drastic revisionof the Center'smanagement,the Respondent appointedWilliam C.Hearntonas the director. He arrived at theCenter on March 1, 1971.Shortly before officiallyassumingthe role of. director,Hearnton visitedthe Center to conduct his own inspectionof the site.At thetrialhe testified, credibly and at length,as to whathe describedas theappalling conditions that heobserved. According to Hearnton, most of the buildings inwhichthe corpsmenlived and those where they workedwere in a stateofdisrepair,with broken windows,unhingeddoors, and other evidence of vandalism. Atheater forthe corpsmen, built only 6 months before, wasalready a shambles,with the seats broken, the stage tornup, and stagnantwater on the floor. The mess hall wasdirty and lacking elementarysanitation.According toHearnton,on visitingthe dormitories where the corpsmenlived, at an hour when all of them should have been inclass,he discoveredmany still inthe buildings and some ofthem engaged in gambling.On that occasion also, hewitnesseda payday scene in the dormitories6 whichconvinced him that the younger corpsmen were beingsubjectedtooutrightextortion by some of the oldermembers ofthe corps. Equally disturbing to the newdirectorwas whathe considered to be a total lack ofdisciplineamong thecorpsmen. No effort was being madeto requirethe young men to wear the green uniform4The unit found appropriate in that representation proceeding, andwhich I now find appropriate,isdescribed as follows: All counselorsemployed bythe Respondentat the Center located in Edinburg, Indiana,exclusive of office clericals,professionalemployees, guards, and supervisors.5The quotation is from the DOL report.6 Initially, the corpsmen are paidan allowance of $30 a month. Afteridentified with the Job Corps, many of the corpsmen wereshabbily dressed and many had beards and long hair.Hearnton found it equally disconcerting to find some ofthe staff, including the counselors, in particular, to be,from his point of view, similarly unkempt.Mr.Hearnton came to his new post with considerablebackground in Job Corpsmanagement,having had severalyears experience at other centers. As an able, articulateleader he also had a senseof missionand a philosophy thatdid not tolerate disorder, lack of discipline, or carelessdress. Immediately after assuming his duties as CenterDirector, he set about rehabilitating the buildings, reorgan-izing the staff, and establishing higher standards ofdiscipline among the corpsmen. In a directive to allsupervisory personnel, dated March 3, he stated that JobCorps policy required that staff members and corpsmen bewell groomed at all times, and that henceforth all would beclean shaven and have neatly trimmed hair while atAtterbury.7 These requirements as to dress were promptlyincorporated in a revised edition of the Center's rules ofconduct.The new director's dress code met with considerableresistancefrom many of the counselors. In April, when allof them were asked to submit statements to the effect thatthey had read the revised "Rules of Conduct," several didso under protest and asserted that their acknowledgmentshad been secured by duress and threat of severance. InMarch and April, several of the counselors,8 when orderedby their supervisors to cut their hair or shave off beards tocomply with the new code, filed charges of discriminationwith the Equal Employment Opportunity Commission,alleging that their civil rights had been violated.Hearnton's administration won praise from the DOLreview team which conducted a followup review of theCenteron June 21-25. In the report, issued uponconcluding the review, the team stated:The overall finding of the review team was that theAtterbury Job Corps Center had made remarkableprogress in correcting the deficiencies noted during thefirst review.The appearance of the physical plant,the motivationand morale of the corpsmen and staff,the training, andthe support activities are now all at a high level. Teammembers were amazed that such change could havetaken place in 90 days.The current statusof Atterburyclearly reflects the excellent management abilities ofthe Center Director. Both he and his staff are to becongratulated.B.The Dispositionof Cases 25-CA-4371-2,25-CA-4371-3,and25-CA-4548The above-numbered cases involved the alleged discrimi-natory discharges of Diane P. Moore, Neva Carter, CharlesS.Grimes, and Richard C. Steppling, and various allegedvarious conditions and achievements are met, this amount may be increasedto $50 a month.7The directive stated, however, that mustaches would be permitted ifneatly trimmed or well groomed.8E.g, Robert W. Arms, Sergei N. Davidenkoff, Willard G. Kennedy,and Hansh Pandya. 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDviolations of Section 8(a)(l) of the Act. Of the four named,all except Steppling testified early in the hearing.Midwayin the presentation of his case,and before calling Stepplingto the stand,theGeneral Counsel stated,on the record,that information had been brought to his attention whichconvinced him that these witnesses had tampered with akey document about which they had testified.As a result,the General Counsel stated that he could no longer vouchfor the credibility of these witnesses.He thereupon movedto strike their testimony from the record and to dismiss allallegations in the complaint based upon their testimony.There being no opposition to this motion,itwas granted byme.9C.The OrganizationalCampaign of the CounselorsUnion,'the ElectionDuring thewinter of 1970-71, all of thecounselorsjoined theCounselors Union, and Pence Pruitt, one oftheirgroup,was designated as the president. On March 1,the very day that Mr.Hearnton assumed his duties asCenterDirector,the counselors sent a letter to him,requestingthat the Atterbury Federation of Teachers andCounselors,Local 1693, be recognized as theirexclusivebargaining agent.The letterwas signedby all 14counselorsthen on the staff.The Company's responseto thisrequestwas madeby Robert A. Dyer, director of personnel andmanagerof industrialrelations.In a letterdated March 12,Dyer told thecounselorsthat the Respondent doubted theUnion's majorityand suggestedthat they proceed to asecretballot electionconducted by the Labor Board.Early in March, L. C. Crispel, then deputy director of theCenter,10attendeda luncheon at which several of thecounselors were present. Someof the latter raised withCrispel the prospects for theirorganization.Carolyn Clark,among those present,testified that Crispel warned them"... watch your stepbecausethey [the Respondent] willdo everything they can to bust your Union." Pence Pruitt,another counselorwho was at the luncheon, testified thatCrispel predictedthemanagementwould "do everythingthey could to pick us off." Both Clark and Pruitt werecredible andtheir testimonywas neithercontradicted nordenied.Late in February or early in March, William L. Gregorywas appointed counselingcoordinator,a supervisoryposition."At some point before the election in May,Gregoryleft the Respondent's employ. The ensuing lack ofa supervisor,or coordinator, and the unfilledvacancies onthe staff were a matterof serious concern to thecounselors.In a letterdated April 23,and addressedto Center DirectorHearnton,Pence Pruittprotested the absence of acounselingsupervisor and the lack of any action by the6 Subsequent to this ruling,an opportunity was given the four above-named alleged discriminatees to appear at the hearing and protest thisdisposition of their cases.However, none of them elected to do so.10Crispel left the Respondent's employ shortly afterwards.11The Respondent denied that Gregory had supervisory status, butoffered no testimony to support that position.There was substantialevidence that Gregory had, and exercised,supervisory authority.CarolynClark,a counselor,credibly testified that in late February, or early March,Eugene Kinlow,director of behavioral development and services, held ameeting at which he told all the counselors that henceforth Gregory wouldbe their manager,that they would report to him, and that Gregory wouldRespondent to fill the current vacancies. Pruitt asked thatthe Center promptly fill these posts.The Board-conductedelection for the counselors washeld on May 19. In the weeks prior thereto,the Respon-dent sent them a series of bulletins setting forth itsopposition to the Union andurgingthem to voteagainst it.On May 18, Mr. Hearnton had a meeting with thecounselors at which he spoke to them at length about theproblems of the Center,asked thatthey voteagainst theUnion and urged that they give him a year without a labororganization.Hearnton read his speech from a preparedtext.After completing its presentation he remained for aquestion and answer period.During that period,Hearntonwas asked as to his plans for the counseling department.Pence Pruitt testified that Hearnton stated that he plannedto appoint a coordinator from the ranks of those presentand that he would do this within 3 to 4 days. Pruitt'stestimony in this regard was corroboratedby CarolynClark and Norman Merkler,both of whom were present.Hearnton acknowledged having been asked this questionduring the meeting, but testified that in his answer hemerely stated, "I might or might not [appoint a coordina-tor] . . . I have not finalized my plans."This testimony on his part, however, is contradicted bythe prepared speech which he read to the counselors at theoutset of the meeting,a copy of which appears in thepresent record.According to a passage in this manuscript,Heamton stated that he was speaking on this matter, inorder thatthere would be no doubt of the role and objectives ofcounseling in the total Center program ... I intend tofill thepost vacated by Bill Gregory within the next fewdays.[Emphasis supplied.]In succeeding paragraphs, he described the importance ofthis job, which he described as that of "CounselingSupervisor," and stated thatThe person named to fill this post will be familiar withyour problems . . . will recognize the job that has to bedone ... and will need your full support andcooperation....Having made the aboveremarks inhis prepared text, itwould not seem unlikely that during the question andanswerperiod Hearnton would go further and assure thosepresent that the one selected to fill Gregory's post "withinthe next few days," and who "will be familiar with [thecounselors'] problems" would be one of them. In view ofthe tenor of the prepared speech in this regard and thecredibility of Pruitt, Clark, and Merkler in this connection,it ismy conclusion that at this meeting, as the counselorsmake assignments andbe responsible for their accomplishing suchassignments. There was other testimonyby Clark tothe effect that soonthereafterGregory hireda new counselor and a short while later dischargedthis person.The General Counselalso offered in evidencea letter datedApril I whichGregory sent to Norman Merkler, a counselor,wherein hegrantedMerkler several days off to move his family to a new house.Gregorystated that the time off was being given because of Merkler's"excellent attendance record for the year and in appreciation for the extrahours. . .given to the performance of [his]duties."On the foregoingcredible and uncontradicted evidence, it is my conclusionthat,in his role ascounselingcoordinator, Gregoryexercisedsupervisory authority. WESTINGHOUSE LEARNING CORP.25testified,Hearnton promised that within 3 to 4 days hewould appointa counselingsupervisor from within theirranks.At the election, held the next day, the vote was 13-0 infavor of the Union. After the election, the counselors heardnothing further about securing a "Counseling Supervisor"and Hearnton chose no one from among their number tofill such a job. It is my conclusion, based on the foregoingsequence of events, that the director's promise to appoint asupervisor from the ranks of the counselors, made on theeve of the election,was a promise of benefit that theRespondent proffered to influence the outcome of theelection and for no other purpose. As such, this actionconstituted a violation of Section 8(a)(1) by the Respon-dent.D.The Bargaining Sessions Before and After theCarpenters StrikeImmediately after the election,Merkler was designatedby Local 1693 as chairman of its negotiating committee.On May 21, he went to the office of Robert A. Dyer,director of personnel and manager of industrial relations,to ask that the Respondent begin collective bargaining withtheCounselorsUnion.Dyer and Ronald Ingham, anattorney forWestinghouse,were in the office.Both toldMerkler that the Respondent had not yet received theformal notice of certification from the Board and that untilit arrived the Company would not meet with the Union.12In a letterdated May 28, Merkler proposed a meeting ofthe parties on June 2. Dyer ignored the request on theground that the Respondent still had not received a copyof the Union's certification. In a letter dated June 4, Dyerwrote Merkler that the Company had received a copy ofthe certification and that he was prepared to meet theunion committee on June 9,at his office.Meeting of June 9:This meeting, held in Dyer's office,was attended by Merkler, Pruitt, Clark, and RobertThornberry,representingtheUnion, and Dyer, RobertPattison,and Ira Pack,representingthe Company. It lastedapproximately an hour. Merkler proposed that the partiesmeet twice a week, but Dyer refused to commit himself tothat schedule.Merkler than requested that the meetings beheld in some neutral place, rather than Dyer's office, butthe latter refused.13 However, the parties thereafter agreedthat during their meetings each side would have only onespokesman that the bargaining team for each side couldhave four members,that either side could request a recessto caucus among themselves,and that noneof the day-to-day agreements as to specific items would be binding untilan entire contract had been negotiated by the parties.Before the conclusion of the meeting,Dyer requested thatthe Union present its entire contract proposal. Merkler toldhim that his committee had not finalized their proposal butthat it would be ready within a week. The meeting thenadjourned.Prior to the election, the counselors held conferenceswith corpsmen anywhere from noon until 9 p.m. Shortlyafter the election, Ira Pack,manager ofresidential living,told the counselors that no more appointments withcorpsmen could be scheduled during the daytime. Early inJune,Herbert Patton,14managerofCampus East,15announced that the counselors assigned to his jurisdictioncould schedule no more appointments with corpsmen inthe afternoon. Both Pack and Patton acted unilaterally andwithout consulting the bargaining agent for the counselorsasto this change in working conditions. A unioncommittee,consistingof President Pence Pruitt, SergeiDavidenkoff,WillardKennedy, and Stewart Northrup,later had separatemeetingswith Patton and Pack at whichtheyprotested this change, but their protests wereunavailing.About the middle of June, Ernest Burton, manager ofCampus West, announced that the counselors who report-ed to him would have to punch a timeclock. This actionwas taken without consulting the employees' bargainingagent. On or about June 15, Burton told Merkler to puncha timecard.Merkler testified that he thereupon protestedthat counselors, as salaried employees, had never beenrequired to punch timecards and that he did not think sucha requirement could be enforcedunless it wasa matter ofunion contract.Merkler testified, credibly and withoutcontradiction, that Burton then told him, "Your damnunion won't help you .... You'd better punch that timecard now, or you're going to be fired." 16 Merkler persistedin his refusal and then went to Dyer's office to protestBurton'saction.There,Dyer assured him that thecounselors would not have to punch timecards and thatsettled the matter. Notwithstanding the corrective actiontaken by Dyer, the declaration that Burton made toMerkler when endeavoring to enforce a unilateral changein the working rules was threatening and coercive. Asutteredby Burton,Merkler could assume that thetimeclock requirement imposed on him was punitive actionthatBurton was taking because of the Union. Burton'sconduct in this regard constituted, and is found to be, aviolation of Section 8(a)(1) by the Respondent.On June 14, Merkler, Pruitt, and Clark went to Dyer'soffice and there presented to him a copy of the Union'sproposed contract. Merkler testified, credibly, that at thistime he told Dyer that the Union's economic proposal wasready if the Company wanted it at that time, but that Dyerdeclined to take it then on the ground that it would bebetter to wait untilagreementhad been reached as to thelanguage in the rest of the contract.After the meeting held on June 9, the parties agreed tomeet again on June 16. At the appointed hour on that date,Merkler,Clark, Pruitt, and Brown appeared at Dyer'soffice.Dyer was engaged in a conference with othermanagement personnel at the time and did not receive theunion delegation until it had waited for a half hour. Whenat last Dyer appeared, he spent about 30 minutes goingover certain corrections which Merkler wanted to make onthe copies of the Union's contract proposal. Dyer than told12The findings in this paragraph are basedon the mutually corrobora-15Therewere two major divisions of quartersfor the corpsmen at thetive testimony of Dyer andMerkler.Center,one designatedCampus Eastand the otherCampus West.13Dyer denied that he had insisted that all meetings be in his office,but16Burton was never called as a witnessMerkler's testimony wasin this instance Merkler's testimony was the more credible.undented.14 In the transcript,this name is incorrectly spelled as Patent. 26DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unionrepresentatives that he would have to send acopy of the proposedagreementto Pittsburgh for study bythe labor relations section in the corporate headquarters.He told Merkler that it would require about a month to getan analysis of their proposal from Pittsburgh.WhenMerkler pressed him as to when the Respondent would beready for another collective-bargaining session,Dyerrepliedthat his response would be "timely," 17 and refusedto be any more explicit.18After anexchangeof letters during the next 2 weeks inwhich the Union initially soughta meetingon June 28 or29, the parties finallyagreedon a company proposal thattheymeet at 1:30 p.m. on July 7.On July 7, and as the result of a dispute unrelated to anyissue in this case, the Carpenters Union called a strike ofthe facilities'employees and established a picket line at theentranceto the Center. In sympathy with the strikingmembersof the Carpenters, all the counselors elected tohonor the picket line and remain away from work.At 1:30 p.m. on July 7, Merkler and his union committeearrived at Dyer's office. Dyer's secretary at first told thecounselorsthat Dyer had canceled the meeting, but, aftertheyremainedat his office for about half an hour, Dyerappeared and met with them for a few minutes. Mrs. Clark,present as a memberof the Union's bargaining committee,testified thatDyer told them that he could not negotiatewith them that day because of the Carpenters strike.Merkler corroborated Mrs. Clark as to Dyer's explanationfor his unavailability. Dyer testified that he could not recallwhat his conversationwas asto that issue, other than thathe told the committee he could meet only briefly. Merkleralso testifiedthatDyer told the union committee that he"would not negotiate withus . . . as longas any counselorremainedout on the picket line or refused to cross thepicketline" 19Dyer denied that he made these remarks.This conflict will be resolved later herein. Clark testifiedthat before the brief meeting ended, Dyer agreed to meetwith the unionnegotiatingcommittee on July 14. Duringthe courseof his testimony, Dyer conceded that he orallyagreed to the latter date fora meeting.20At about 1:15 p.m. on July 14, the four regular membersof the unionnegotiatingteam, viz,Merkler, Clark, Pruitt,and Brown,attempted to enter the Center to keep theirappointment with Dyer. Harish Pandya, another counselorand union member, accompanied them. Merkler testified,credibly and without contradiction, that they were told atthe gateby the security guard on duty, one Pat Beavin, thatall 13 counselors were on a list of people who had beenbarred from the Center. Thereafter, when the members ofthe union committee sought out the officer on duty at thesecurity office, one Corporal Gill, and protested that theyhad a meetingscheduled with Dyer, Gill told them that hewas forbidden to admit them without permission fromitThequotation is from Merkler's testimony.isTheforegoing findings in this paragraph are based in part on thetestimony of both Merklerand Dyer.In only one significant aspect did theirtestimony differ as to this meeting.Dyer stated thatMerkler came to hisoffice alone,whereas the latter testified that he was accompaniedby Clark,Pruitt,and Brown.In this latter regard, Merkler's testimony was the morecredible.isMerkler further testified that,when Dyer attributed his unavailabilityfor negotiations to the Carpenters strike, he askedDyer how longitwouldwhat he describedas "someonein authority."While theother members of thecommitteeremained at the securitybuilding,Merkler attempted to leave and walk to Dyer'soffice.He was immediately surrounded by a cordon ofguards who escorted him back to the security office. WhenMerkler returned, he and the other members of the unioncommittee,along with Pandya,weretold that they couldgo to their offices to pick up theirpersonal possessions.When they did so, they were accompanied by guards fromthe security office. At about 3 p.m. the latter informed themembers of the union committee that they would be drivento Dyer's office.When Merkler and his group arrived there, Dyer toldthem that they had been replaced and that he did notconsider them as the representative of the counselors whothen worked at the Center. Merkler testified that Dyer toldthem that he wasnot goingto wastetimenegotiating acontract with their Union because later he would have tonegotiate another with their replacements. According toMerkler, the union committee protested that the Respon-dent was under an obligation to negotiate with it as thecertified representative of the counselors and that hiscommittee had standing to represent all of the counselors.Merkler further testified that afterDyer told thecounselors that their positions had been filled, he (Merkler)asked how many had been replaced, and Dyer declined tosupply this information. According to Merkler, Dyer alsostated at this time that he did not intend to negotiate withthem aslong asany counselors honored the picket line.Merkler then questioned Dyer as to whether he and theother counselors had been fired. Dyer denied that they hadbeen terminated and said they had been replaced. WhenMerkler then asked whether replaced and fired meant thesamething, Dyer described the differencein meaning as "amatter ofsemantics."Merkler's testimony in this connec-tion was credible and Dyer's testimony was substantially tothe same effect. Merkler also testified that at this meetinghe asked Dyer whether any of the counselors who wantedto cross the picket line would haveaccess tothe Center andbe allowed to return to work. According to Merkler, Dyerreplied in the negative and told him and the unioncommittee that none of them would be allowed to set footon the Center, that they had been replaced, and that theirduties were being handled by other people.Before the meeting ended, Merkler suggested that theymeetagain the day that the strike was settled. Dyersuggestedthat it would be better to have a definite dateand the parties then agreed on August 16 as the date fortheir next meeting.At the trial, Dyer testified that he told the unioncommittee at the meeting on July 14 that they and all theold counselors had been replaced. He conceded that healso told them that since they had been replaced hetake to settle that dispute.AccordingtoMerkler,Dyer replied that "Wecould settle this thing in five minutes if we wantedto.... Wedon't intendto,we're going to let them die on the vine. We're gonna teach them a lesson.We'll let them stay out untilthey ...beg to come back." At the trial, Dyerdenied that he made any such comments.20Dyer also testified that he never confirmed this commitmentas to July14 in writing. However, there was no evidence that the parties agreed thattheywould meet only when arrangements were confirmed in writing. WESTINGHOUSE LEARNING CORP.27questioned whether they-were the legitimate group withwhich to, negotiate a contract for the counselors who hadtaken-their jobs.Dyer4estified that he told them"as soonas I could find out if this group was the appropriate groupto bargain with I would meet with them."Dyer likewisetestified thatMerkler asked how many counselors hadbeen replaced,Dyer did not contradict Merkler's testimo-ny to the effect that he refused to supply this information.Nor did Dyer deny having told Merkler that he saw noreason for negotiating two contracts by meeting first withthe union committee and then with the counselors who hadreplaced them.According to Dyer, it was not until afterthismeeting of July 14, and after he contacted theRespondent's labor relations counsel,that he learned thathe was still obligated to meet with the union negotiatingcommittee.In view of the foregoing testimony in whichDyer conceded that it was not until sometimeafter July 14that he learned of this obligation on the Respondent's part,it is my conclusion that,as Merkler testified,both on July 7and againon July 14, Dyer told the union representativesthat he would not talk with them as long as the strikecontinued and the counselors honored the picket line.On or about July 23, Merkler telephoned Dyer to askwhether the counselors could cross the picket line andreturnto work. According to Merkler, Dyer stated that hewould advise against doing that.Merkler testified that hethen asked whether or not he could come to work when thepicketline wasremoved, but Dyer declined to answer andsimply said, "We'll cross that bridge when we get to it."Dyer denied that he advised Merkler that the counselorsshould not attempt to cross the picket line. He did statethat during this conversationhe told Merkler that thecounselors had been replaced and that there was no workfor them.It is my conclusion that in this conversation, asMerkler testified,Dyer also stated that the counselorsshould not attempt-to cross the picket line.In a letterdated July 20, Dyer wrote to Merkler tosuggest that the parties meet on August 6, rather than onAugust 16. In a letter dated July 26, Merkler accepted thisoffer.Rather than mail this written response,Merklerendeavoredto deliver it to Dyer's office. On arriving at thegate tothe Center,he wasmet by Captain Billy Davis ofthe security force. Davis cursed him and ordered him offthe premises on the ground that Merkler had no business atthe Center. Finally, after insistence by Merkler that he hadto meet Dyer, Davis telephoned the latter and Dyer cameto the security office where he accepted Merkler's letter.Merkler's testimony as to his encounter with Davis on thisoccasion was credible and it was not denied or contradict-ed.In a letterdated July 27, Dyer wrote as follows toMerkler(and all other counselorswho remained awayfrom work during the Carpenters strike):Because of your status,request you return your I.D.card, Office Keys, and Government Drivers' License, ifissued one, to this office. [Emphasis supplied.]On about August 2, the Carpenters strike was settled andthe picket line was removed from the entrance to theCenter.Dyer testified that, on August 3, 12 of the 13counselorswho had stayed away from work in sympathywith the Carpenters strike called or came to his office torequest their jobs back.21Dyer further testified thatthereafter all 13 of the counselors wrote individual lettersadvising him that they were ready and willing to return towork and requesting reinstatement. To all of theserequests, Dyer's uniform response was that the counselorshad been replaced and that there was no work for them.In a letter dated August 5, Dyer notified the formerstriking counselors that their vacation checks would beavailable at the security office on August 10, at which timeeach would have to turn in keys, identification badge, andauto sticker.When the counselors reported to the securityoffice on the latter date, Captain Billy Davis required thateach sign an acknowledgement that the vacation check hereceived was a final payment from the Company.In addition to the individual letters requesting reinstate-ment, which all of the counselors wrote to Dyer early inAugust, Pence Pruitt, as president of the Union, wroteDyer, in a letter dated September 10, that all of thecounselors who had been on strike were ready and willingto return to work and desired reemployment. Dyeracknowledged having received this letter.Meeting of August 6:Merkler, Pruitt, Paul Sechrist, andRobert Brown represented the Union and Dyer andPattison represented the Respondent. Dyer testified that hegave the Union a page of the Company's proposals at thismeeting. This listed four proposed paragraphs for inclusionin a collective-bargaining agreement, namely, clauses on(1) recognition, (2) number of members on the bargainingcommittee, (3) nondiscrimination, and (4) a statement onthe desire of the parties for a harmonious relationship. TheUnion agreed with the proposed language as to all of theforegoing except the one limiting the number of membersfor the bargaining committee, and the parties agreed tohold that paragraphfor later discussion.At the outset ofthemeeting, Dyer stated that he had 1 hour to spend. Atthe end of 50 minutes, he announced that the time was upand he thereupon closed the meeting over union protests.22At the conclusionof the meetingon August 6, Dyerstated that he could not meet with the Union for anothermonth. The Union protested, but the nextmeeting was notheld until September 7.On the latter date, the parties met at the Imperial HouseMotel in nearby Columbus, Indiana. Merkler, and thesame grouphe had at theearlier meetings, appeared for theUnion. Dyer, Pattison, and Pack represented the Compa-ny.At the outset, Dyer presented, for the first time, theCompany's counterproposal for a collective-bargainingagreement,23and the parties discussed the opening21Dyer testified that the one exceptionwas Mrs. Clark, and that thepreceding Monday she had called hersupervisor to say that she would notbe able to report on August 3 because she was ona vacation.22Thisfinding is based onthe credible testimony of Merkler. Dyerconceded that he terminated the meeting early.23As found earlier, at the meetingon August 6, Dyermadea proposal asto only the four preliminary paragraphs of a contract At one point dungthehearing,Dyer testified that he gavetheUniontheRespondent'scomplete counterproposal at the August meeting,but this testimony was(Continued) 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDparagraphs which reiterated the language upon whichaccord had been reached on August 6.On September 9, the parties met again at the ImperialHouse Motel.At the request of the Union, the meeting washeld in the morning. Little was accomplished at thissession.Merkler renewed an earlier demand that theCompany supply the Union with the names of thereplacementcounselors and Dyer told him that he wouldstudy the request. At this time also, at Dyer's request, theUnion provided the company representatives with a copyof "The Ethical Standards of the American Personnel andGuidance Association."Dyer testified that there was a meeting of the parties onthe eveningof September 21. Merkler, however, deniedthat there was any meeting on that date. On October 4,Dyer wrote Merkler to propose a meeting on October 21.In a response,dated October 8, Merkler wrote Dyer toacceptthe proposed date. In doing so, Merkler protestedthe failure on the part of the Company to have any meetingwith the Union after September 9 and, particularly, thefailureof Dyer to meet with the Union during the periodfrom September 9 and 23. In view of these letters, whichappear asexhibits in the record, it is my conclusion thatMerkler's recollection was the more accurate and thatthere was, in fact,no meetingof the parties on September21.On October 21, the parties met again at the ImperialHouse Motel. At this time, the Union submitted its salaryproposal andsometime was spent discussing it. This wasthe firsttimethat the Union made a salary proposal.Merkler testified, credibly, that the Union's economicproposal actually had been ready since the preceding June14,but, at Dyer's suggestion on that date, it had beenwithheld until agreement could be reached on the languageof the rest of the contract. Dyer credibly testified that atthis time he proposed that the Federal Mediation andConciliation Service be called in to their meetings, but thatthe Union objected.On October 26, the parties met again, on this occasion ata motelin Franklin, Indiana. Dyer testified that the timewas spentdiscussing the Union's salary proposal. He alsotestifiedthat he proposed that thereafter the parties meettwice a week,but that the members of the union committeeobjected that they would be unable to meet that frequently.Anothermeeting,scheduled for November 29, wascanceled by the Union on the ground that it would conflictwith the unfair labor practice hearing which originally wasscheduled to begin that week. In a letter dated December2,Dyer mailed the Union a counterproposalon salariesand suggestedthat bargaining not be deferred while theBoard hearing was in progress because that might last along time.obviously in error, and I conclude that it was not until the meeting a monthlater that Dyer took this step.24The quotation is from Dyer's letter25 In its brief,theRespondent refers to the fact that during thisconversation with Logan Pruitt admittedly did not discuss a resumption ofnegotiations.This, however,was not surprising,since Pruitt was unawarethat Logan had already taken over Dyer'sposition,and Logan did' notvolunteer any information as to his own promotion.In mid-December,the parties engaged in an exchange ofcorrespondence on wage proposals and counterproposals.On December 30, the parties met in a motel room inFranklin, Indiana. Dyer gave the only testimony as to thismeeting.According to him,Pruitt and Kennedy represent-ed the Union. Dyertestifiedthat Kennedy arrived tardilyand, once having arrived, laid down on the bed in themotel room for an hour while he and Pruitt continued theirnegotiations.By mutual agreementof theparties,no bargainingsessionswere held during the month of January 1972 whenthe initial trial of the instant case was held.Thereafter, theRespondent and the Union did not have another meetinguntil the latter partof April.In a letter dated February 9, Pruitt wrote to Dyerrequesting a resumption of negotiations and proposing thata meetingbe held thefollowing week.In the same letter,Pruitt renewed the Union's request for the names of thereplacement counselors whom the Respondenthad hired.Pruitt stated that he needed this information in order thathe could contact each of the incumbents relative to hisunion interests.On February 11, Dyer replied that he wasunable to do anything about the Union's requests since hewas leaving his job at the Center and that his replacementhad not yet been named. Dyer closed this letter, however,with the promise that the Company would be in contactwith Pruitt "in the very near future to propose a date" forthe resumption of negotiations.24At the hearing I. David Logan testified that he wasnamed as Dyer's successor in the post of director ofpersonnel and manager of industrial relationson February15.Pruitt, however, did not learn this information untilabout April 4, when he had a telephone conversation withMrs. Betty Robinson who had been Dyer's assistant.During the interim, Pruitt had a conversation with Mrs.Robinson and even with Logan, but in none of these washe told that Logan had succeeded Dyer. Thus, on February22,Pruitt telephoned the personnel office and had aconversation with Mrs. Robinson during which she toldhim that Dyer's position as manager of industrial relationshad not been filled. On hearing this, Pruitt asked whetherhe could be considered for the vacancy and she referredhim to Logan. Later that day Pruitt telephoned Logan, toldhim of his interest in Dyer's job and questioned Logan asto his (Pruitt's) prospects of being appointed to Dyer'sposition.Logan's response was to tell him that he wouldreviewPruitt'sapplicationwhen it was submitted inwriting. At no time during this conversation, however, didLogan disclose that he himself had been appointed tosucceed Dyer.25Early in March,Pruitt telephoned the personnel officeand sought to speak to Logan, but was told that he wasunavailable 2626 In a letter to Logan datedMarch 3,Pruitt referred,inter alia,toDyer'sletter of February 11, wherein the then manager of industrial relationspromised that the Union would be contacted in the near future as to aresumption of negotiations. Pruitt testified that he not only sent the originalof this letter to Logan, but that he sent copies to both Center DirectorHearntonatAtterbury,and Mr.Harvey Brudner,president ofWesting-house in NewYork City.The Respondent denied that it had ever receivedany copyof this letter,and Logan denied ever having seen the original WESTINGHOUSE LEARNING CORP.29On April 4, in a telephone call, Pruitt talked with Mrs.Robinsonand then -learnedfor the first time that Loganhad -succeeded Dyer as managerof industrial relations forthe Respondent.Pruitt thereupon asked to speak to Logan,but she told him that he was not available that day; Pruittthen requested that Logan be asked to telephone him andMrs. Robinsonpromised to convey this message. Loganneverreturned the call.In a letterdated April 7, Pruitt wrote Logan to protestthe failureof the Respondent to answer prior communica-tions requestinga resumption of negotiations and topropose thatmeetingsbe scheduled for the following weekand each week thereafter until a contract was finalized.Pruitt also renewed the longstanding request for a list ofthe incumbentcounselorsat the Center.In a letterdated April 13, Logan acknowledged Pruitt'sletterof April 7, and proposed a meeting on April 20.Logan further stated that the Union's request for names ofthe currentcounselorshad been referred to Respondent'sattorneyfor a legalopinion. In a letter dated April 17,Pruitt acknowledged receipt of the foregoing communica-tion,and stressedthe necessity of the information as to thecounselorsthen in the Respondent's employ so that theUnion could get a representative from that group involvedin the negotiations.Thereafter, the Union and the Respondent had fivemeetingsfrom April 20 to May 18. Davidenkoff represent-ed the Union at all five meetings. Pruitt was with him atthe meetingson April 20 and 27 and May 4; Merkler waswith himat the meetingson May 11 and 18. Logan andPattisonattended all of themeetingson behalf of theRespondent.Pack was also with the company representa-tivesat the firstfour meetings.Throughout the April and May meetings between theUnion and the Company, the parties discussed manyarticles inthe various proposals that were advanced duringthe sessionsheld the preceding fall. In addition, on May11, the Respondent made counterproposals on job security,layoff,maternityleave,contractmodification, hours ofwork, seniority, and payment for negotiating time.In a supplementto its original contract proposal, theUnion had proposed that: (1) the Company abide by thecode of ethics of the American Personnel and GuidanceAssociation as to the obligations of counselors to thecorpsmen;(2) counselors be subject to discharge only formorals violations,criminalviolence, or violations of theethical standardsof the American Personnel and GuidanceAssociation; (3) a supervisor over the counselors, to beknown as a manager,would be appointed from their ranksand would report directly to the Center director; (4) ahuman rights commissionwould be established at theCenter; and (5) the dress code established early in Mr.Heamton'sregimefor corpsmen and staff would berescinded.27There was a conflict in the testimony as to theextent towhich the Union, during the April and Maymeetings,urged the adoption of the foregoing. Thus,Merkler testifiedthat at themeeting onMay 11 he told thewhich was addressed to him.Pruitt testifiedthat he mailedthe threedifferent letters from a rural route mailbox nearhis home. However, none ofthese letters was certified or registered.Consequently, I conclude that eventhough Pruitt apparently mailed thiscorrespondence, on or about March 3,as he testified,there is no persuasive evidence in therecord that any of thesecompany representatives that the supplemental section oftheUnion's proposed contract was not intended fornegotiations, but rather was included in order to make theRespondent aware of certain philosophies which the unionmembers had. Logan, on the other hand, testified that atno time did the union representatives state that they weredropping any section of their proposed contract. It is myconclusion that, in fact, the Union did not withdraw ordelete any of the aforesaid provisions in their contractproposal.Davidenkoff testified, credibly and without contradic-tion, that at every meeting the union representativesquestioned the Respondent's delegation as to when theywould supply the Union with the names and addresses ofthe counselors working at the Center. Finally, in a letterdatedMay 24, 1972, Logan sent to Pruitt the names andaddresses of nine counselors then in the Respondent'semploy.E.The Status of the Sympathy Strikers1.The Respondent's action as to the counselorsAs found earlierherein,when the Carpenters Unionbegan itsstrike on July 7, the 13 counselors then in theRespondent's employ joined the work stoppage. In a letterdated July 7, and sent via registered mail to each of thecounselors, theRespondent notified them as follows:In violation of Westinghouse Company policy and intheabsence of any negotiated contract with anorganized counselor body, you were absent from yourwork station on Wednesday, July 7, 1971. Therefore, inaccordance with company policy, you will not receivepayment for this day since you chose not to come towork.Let this letterserve as a warningthat should you, as aWestinghouse Learning Corporation (Indiana) employ-ee, fail to show up for work as scheduled tomorrow,July 8, 1971, and check in with your immediatesupervisor at your normal work station, you will bereplaced effective July 8, 1971.None of the 13 counselors returned to work on July 8 andsince thattime nonehasbeen reemployed by theRespondent.At the trial, the personnel folder of each counselor wasthe subject of an extensive cross-examination of Dyerwhile he was on the stand. On each of the 13 envelopes thepersonnelofficehad written the penciled notation,"Termination," followed by the date "July 8, 1971," theday that the counselors were ordered to report for work orbe replaced.As found earlier, in a letter dated July 27, theRespondent notified all counselors that "because of [their]status," they were requested to return their identificationcards, office keys, and government drivers' licenses to theletters was ever receivedby theaddressees.27TheRespondent describes the foregoing as nonbargainable issuesMore properly,theywere nonmandatory items for bargaining, that is,matters as towhich theparties could bargainshould theydesire, but as towhich the proponent could not insist to the point of impasse. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonnel office. In another letter, dated August 5, Dyernotified the counselors that their vacation paychecks wereready at the security office. When each counselor appearedto claim such pay,he was given his check only after signinga written acknowledgment that it was a final payment fromthe Company.Early in August several of the counselors applied to theIndiana Employment Security Division for unemploymentbenefits. This necessitated a response from the Companyas to their status.In an"Eligibility Information Report,"dated August 3, and filed with that state agency,28 theRespondent declared that counselor Robert Arms wasseparated on July 8, "because of failure to report to work... as directed." In a response to the EmploymentSecurity Division, dated August 12, as to claims filed byCarolyn Clark, Norman Merkler, Harish Pandya, PencePruitt, and Philip Waggoner,29 the Respondent requested ahearing before a referee on the ground that the aforesaidcounselors had been "terminated for failure to report towork on July 8, 1971 as directed...." 30At the trial, the Respondent offered in evidence asummary sheet listing the replacement counselors hiredand their hire dates during the period in question. Copiesof the supporting documents from which this summary waspreparedwere also received in evidence.With onecorrection as to hire dates,31 this exhibit setsforth thefollowing sequence as to the hiring of replacementcounselors:DateDateofReplacemt.SourceofHire orRept. workCounselorReplacement32/Replacemt.Trans.1.Paul SechristRobert FerschTransfer7/87/82.Carolyn ClarkFloyd BridgesTransfer7/87/83.Loren HallAlfred DavisTransfer7/97/94.Philip WaggonerWillie MaxwellRehire7/97/95.Sergei DavidenkoffEdward Vance 33/PromotionfromRes. Adv.7/127/126.Gerald MorrisGerald SearsNew Hire7/167/167.Harish PandyaRobertStewartNew Hire7/197/198.Pence PruittClaude BurchTransfer7/197/199.StewartNorthrupJames MontgomeryNew Hire7/238/610.Norman MerklerJames ReeseNew Hire7/267/2611.Robert BrownJohnny DixonNew Hire7/288/912.Robert ArmsGeorge WeathersNew Hire7/297/2913.Willard KennedyDaniel KrivoshiaRehire8/38/328The report was signedby BettyRobinson,personnel administratorunder Dyer.29 In the record,Waggoner is also referred to as"PWaggoner" andsometimes as "Mike Waggoner."30Thereply to the Employment Security Division was signedby JamesWorthall,the Respondent's supervisor of accident and fire prevention.31On the original exhibit, JohnnyDixon is listed as having been hired ina replacement for Robert Brownon July 20. The otherexhibits receivedalong with the summary sheet,however, disclose that the foregoing datereferred only to the time that Dixon was offered employment.A letter toDixon,bearing that date and sent fromDyer's office,asked that Dixon letthe Companyknow by July 30as to whether he would accept this offer.Another exhibit on Dixon's employment,entitled"Employment RequisitionForm"isdated July 28, and indicates that Dixon had accepted theforegoing offer and would start to work on August 9. At the bottom of thiscard there appears the notation"O.K. Robert A. Dyer 7-28-71."From thislatter document it is apparent,and I find,that Dixon made no commitmentto accept the Respondent's offer untilabout July28. Consequently, Dixoncannot be considered as a permanent replacement until this latter date. H &F.Bench Co.,188 NLRB720, enfd.as to this point456 F.2d 357, 361-362(C.A. 2, 1972).James Montgomery,fisted as a replacement for Stewart Northrup, wasoffered ajob on July23 and did not report for work until August 6.However, from the evidence in the record,itappears that MontgomeryIaccepted the job offer from the Respondent on the same date it was made.Hence,he should be considered as having committed himselfon July 23 toreport for work early in August.32A comparison of the replacements named on the summary sheet andthe personnel data that was offered by the Respondent to support thatsummary discloses other changes which should be made in the interests of;accuracy.Thus,whereas the summary sheet describes Montgomery as thereplacementforNorthrup,other personnel data attached to the exhibitrefers to the former as a replacement for Davidenkoff.Similarly, this samedata names Knvoshia as the replacement for Northrup,rather thanMontgomery,Reese as the replacement for Pandya rather than for Merkler,and Vance as the replacement for Kennedy rather than Davidenkoff.However,in view of the conclusions set forth later in this decision,it is notnecessary to reconcile these differences between Resp.Exh. 27 and the datafrom which that exhibit was compiled.Consequently,except for the onechange as to hire dates referred to in the preceding footnote,I accept thenames of the replacements that appear on this exhibit as the names of thosewho replaced the specific counselors listed on that document.33On the"Authorization for Change in Payroll"form for Vance, thereappears the notation"PromotionfromResident Advisor to position ofCounselor.Will be brought to minimum of codeafter 30day evaluation!period"(Emphasis supplied.) From this latter phrase, it would appear that,initially,Vance was not a permanent replacement,and that, in fact, he wasgiven the transfer to Davidenkofrsjob on a probationary basis. WESTINGHOUSE LEARNING CORP.31The General Counsel contends that the Respondentterminated all of the counselors on about July 8 when theyremained away from work along with the carpenters andthat such terminations constituted an unlawful dischargeof the counselors for having engaged in protected concert-ed activity. The Respondent denies this allegation and,avers that the counselors were treated as economic strikerswho were replaced before they sought reemployment.34To a recapitulation of the- relevant evidence we will nowturn.As found earlier, on July 7 when the counselors first metwith Dyer after the strike began, he told them he would not.meet with the union representatives while any of themremained on the picket line.On July 14, the Respondent's security office refused topermit the counselors to enter the premises of the Center,fora bargaining session with Dyer. While they awaitedword from Dyer as to whether he would see them, theywere given permission to pick up any personal possessionsstill in their offices, but they were accompanied by guardsfrom the security office while they did so. When, at last,Dyer agreed to meet them, he told them they had beenreplaced and that he could not consider them as thebargaining agent for their replacements. He further toldtheunion committee that the duties of the strikingcounselors were being handled by replacements and that'thereafter none of the strikers would be allowed to set footon the Center. At the same time, Dyer refused then, as well,as later, to disclose how many had been replaced. From thedata supplied by the Respondent at the trial and set forthabove, it is manifest that, even from its own records, onJuly 14 no more than 5 of the 13 counselors had beenreplaced, and that 1 of these 5 had been transferred to a(counselor position on probation.35On July 23, Merkler telephoned Dyer to ask whether thecounselors could cross the Carpenters picket line andreturn to work. Dyer advised against such action and told,Merkler that since the counselors had been replaced therewas no work for them. At that time, from records theRespondent introduced at the trial, it appears that by July23 replacements had been secured for only 9 of the 13counselors.On August 3, when the Carpenters strike was settled andthe picket line removed, the counselors returned to theCenter and asked Dyer for reemployment. Dyer testifiedthat he told them all that they had been replaced and thatthere was no work for them. Yet, from the chart submittedby the Respondent and set forth above, it is manifest thateven then replacements for Northrup and Brown had notreported for work and would not until Augu- 6 and 9,respectively.It is apparent from the Respondent's course of conduct,toward the striking counselors that after July 8 it treatedthem as former employees who were off the payroll andwho had no prospects of reemployment. There is no otherexplanation for their being barred from the Center bysecuritypersonnelwhen they arrived for a scheduled34 In an economic strike, the employer has a "right to protect andcontinue his business by supplying places left vacant by strikers And he isnot bound to discharge those hired to fill the places of strikers, upon theelection of the latter to resume their employment, in order to create places'bargaining session with Dyer on July 14, or for their beingtold by Dyer on that date that all had been replaced when,in fact, at that point replacements had been secured foronly 5 out of 13. Thereafter, on July 23, when Merklerinquired as to whether any counselors could cross thepicket line and return to work, Dyer discouraged any suchaction and reiterated the claim that all their jobs had beenfilled, notwithstanding the fact that, from its own records,at that time replacements had not yet been secured for fourof the counselors. In a letter to all the strikers, dated July27, and mailed by the Respondent at a time when twocounselors still had not been replaced, all the strikingcounselors were notified that "because of [their] status"they should immediately return all identification cards,office keys, and relateditems.Later, in the month ofAugust, in its report to the Indiana Employment SecurityDivision as to the claims for unemployment benefits madeby several of the striking counselors, the Respondent, ineffect, described them as dischargees when it stated that allhad been terminated on July 8, for having failed to reportfor work as directed. On the basis of the findings set forthabove, I conclude that this, in fact, was what theRespondent did; namely, discharge all the counselors onJuly 8 when they did not return to work as directed in theRespondent's letter of the preceding day. Since, at thattime, the counselors were away from work out of sympathyfor the Carpenters and in response to the picket lineactivity of that union, they were engaged in protectedconcerted activity. This action of the Respondent consti-tuted a discharge of the counselors for striking and was aviolation of Section 8(a)(3) and (1).2.Eligibility of thestrikers for reinstatementThe loyalty issueAs economic strikers who were discharged for striking,all of the 13 counselors are entitled to their formerjobs, orsubstantially equivalent positions,unlessby misconductduring their concerted activity they forfeited that right.The Respondent contends that some, atleast,engaged insuch prohibited conduct. Thesecaseswill now be consid-ered.(1)Merkler and PandyaIn letters dated August 9, 1971, and sent to NormanMerkler and Harish Pandya, Center Director Hearntonnotified both of them that they had been discharged "as aresult of disloyalty and inciting remarks made to certainCorpsmen urging them to rebel." 36The incident out of which this action arose occurred onJuly 14, when Merkler, the union bargaining committee,and Pandya, were at the lobby, or entrance room, of thesecurity office, awaiting an opportunity to meet with Dyer.As found earlier, the union members were at this site for anhour, or more, while they awaited release from the guardsfor them "N L R B v MackayRadio &TelegraphCo, 304 U S 333,345-346(1938)35Viz,Vance, see fn 33,supra36The quotation is from the Respondent's letter 32DECISIONSOF NATIONALLABOR RELATIONS BOARDso that they could proceed to their meeting with Dyer.During this period, a number of corpsmen passed throughthe lobby. The RespondentallegesthatMerkler andPandya talked with two of these corpsmen and while doingso urged them to foment a riot and burn the buildings atthe Center. In consequence, the Respondent contends thatboth have disqualified themselves for reinstatement underany circumstances.GregoryHillandArmand Curtis, two 18-year-oldcorpsmen, testified that on the day in question they were inthe lobby at the security office and that, while there,Merklerengagedthem in conversation. According to Hill,after introducing himself, Merkler inquired as to how theywere beingtreated and then suggested that if they weredissatisfied they should "have meetings . . . in order to benoticed" and that they could boycott their classes byrefusingto leave the dormitories. Hill testified that when heaskedif this conduct would cause some problems for himand the other corpsmen, Merkler assured him "not toomuch" and then went on to say that the only way "to get alot of people to notice you is to cause some kind ofcorruption . . . these old buildings aren't worth nothing... you can burn these buildings up and stuff likethis. . . ." According to Hill, at this point "I looked atCurtis and Curtis looked back at me and when he[Merkler] walked off, Curtis say, man, let's get the hell outof here." 37Hillalso testified that during the course of theirconversationMerkler suggested that he could arrange forthem to appear on a television newscast and that theywould be paid for such an appearance 38 According to Hill,on the following day, he saw Merkler outside the fencenearhis dormitory and, while there, the latter called out toremind him of the earlier conversation about appearing ontelevision.Hill testified that he made no effort to respondand hurried away from the scene.Hill's testimony as to the foregoing events was corrobo-rated in substantial part by Armand Curtis, when the latterwas on the stand.Whereas both Hill and Curtis were positive in theiridentification ofMerkler, and as to the conversation hadwith him, that was not thecaseas to Pandya. Hill recalledthat while he was in the security office there was anotherman with Merkler. At the trial, and after being shown apictureofPandya,Hill identified the latter as thatindividual.On the other hand, Hill also testified that,immediately afterMerkler began to converse with him,Pandya walked away. When Curtis was on the stand hecould not recall that the other person with Merkler saidanything, nor could he identify Pandya as being thatperson even after he had been shown a photograph of thelatter.Pandya testified that on July 14, and while at the securityofficewithMerkler and the other union members, hegreetedseveralof the corpsmen who were in the lobby, butthat he had no conversations with any of them. He furthertestified that at one point he was standing with Merklerwhen the latter began a conversation with one or more of37Thequotations are from Hill's testimony.38During this period,Merkler andother sinkers had been successful insecuring extensive television and newspaper coverageof thecounselors'the corpsmen, but that he left that group almost immedi-ately thereafter and went to a water fountain some distanceaway.He denied having had any conversation withcorpsmen at the security office that day and he deniedhaving heard any conversation which Merkler might havehad with them. He specifically denied having had anydiscussion with the corpsmen as to the strike or conditionsat the Center. In this connection, Pandya was a crediblewitness. In view of this finding and the testimony of Hill tothe effect that Pandya did not participate in the conversa-tion with Merkler, as well as the testimony of Cdrtis that hecould not recall the person with Merkler as having saidanything,it ismy conclusion that, beyond a perfunctorygreeting, as Pandya testified, the latter did not participatein any conversation with corpsmen on the day in question.Merkler conceded that he talked with two corpsmen,while in the security office on July 14, but he could notrecallwhether these individuals were Hill and Curtis. Heconceded that at least one might have been Hill. Merkleracknowledged that in this conversation he suggested to thecorpsmen that if they were dissatisfied they could boycottthe cafeteriaand engagein peaceful demonstrations ormeetings.He also conceded that he might have told thesecorpsmen that they would have an opportunity to talk withrepresentatives of the news media. Merkler denied that hesuggestedto the corpsmen that they bum buildings oranything else at the Center, and he denied that on a lateroccasion he had a conversation with Hill and discussedbringing television reporters to the Center.WhereasMerkler was a credible witness throughoutmuch of his extendedexaminationand cross-examination,his denial of Hill's testimony was not convincing. NeitherwasHillas to some aspects of his testimony, mostparticularly that phase of it which related to his havingseenMerkler outside the fencenearhis dormitory on orabout July 15. On the other hand, as to the substance of theconversation which Hill had with Merkler on July 14, it ismy conclusion that the corpsmen was credible in largemeasureand that, as he testified, during this discussionMerkler mentioned burning buildings at the Center.Merkler, of course, was entitled to exercise his right tofreespeech at any and all times. In talking withimpressionable young corpsmen,39 however, the effect ofcomments and suggestionsmade by an experiencedcounselor may be farmore tellingthan even direct orders.Manifestly, as a counselor, Merkler was not free to suggestthat dissident corpsmen could burn down buildings at theCenter. In so doing, Merkler went beyond the bounds ofprotected concerted activity and committed a serious act ofdisloyalty to his employer.N.L.R.B.v.Local 1229,I.B.E. W.,346U.S. 464, 472 (1953);Boeing AirplaneCompany v. N.L.R.B.,238 F.2d 188, 189-195 (C.A. 9,1956);N.L.R.B. v. Red Top, Inc.,455 F.2d 721, 727-728(C.A. 8, 1972). Accordingly,it ismy conclusion that theRespondent is under no obligation to reinstate Merkler. Onthe other hand, and on the basis of the testimony offered tosupport the Respondent's contention that Pandya was,equally disloyal, it is my conclusion, on the findings set,position in the stoke and of their views as to the managementof the Center.39Hill testified that at the time of the incidenthe and Curtishad been atthe Center about 6 weeks. WESTINGHOUSE LEARNING CORP.33forthearlier,that theRespondentcompletely failed toestablishany suchcase againstPandya and that nocredibleevidencewas offered to establish that he didanything that would cause a forfeiture of his right toreinstatement.(2)Willard KennedyThe Respondent contends that Kennedy disqualifiedhimselffor anyreinstatementrights by his conduct withrespect to a corpsman during the latter part of October.Thus, Dyer testified that on October 26, a corpsman whowas absent without leave from the Center was found to beat Kennedy's home in nearby Whiteland, Indiana, and thatKennedy refused to order the corpsman to return to theCenter.According to Dyer, on the morning in question, he andZion McGlocklin, an employee of the Center, along with athird individual who was the town marshal for Whiteland,went to the Kennedy home. There they found one ClaytonJenkins, a corpsman who, while on leave, had gone toKennedy's house instead of returning to his own home inDetroit.According to Dyer, when he and the othersarrived, they found that Jenkins was there, and when heasked that Kennedy order Jenkins to return to the Centerwith them, Kennedy refused to do so. McGlocklin testifiedto the same effect. Both Dyer and McGlocklin testified,however, that on the following day Kennedy broughtJenkinsback to the Center.Kennedy had been a counselor for the Center from June1966.He testifiedthatwhile so employed he wasencouraged to take corpsmen to his home and that he andhis wife often did so. According to Kennedy, Jenkins was acorpsman whom he and his wife had known for some timeand over the weekend of October 22 to 24, Jenkins andDennisWaterman, another corpsman, were guests in theKennedy home. Before bringing them to their house, theKennedys secured clearance from the security office onFriday,October 22, and on October 24, the followingSunday, they brought the young men back to the Center.According to Kennedy, on the evening of October 25, hereceived a telephone call from Jenkins at which time thecorpsman told him that he was in Indianapolis, that he hadbeen expelled from the Job Corps, that he was being sentback to his home in Detroit, Michigan, that he did notwant to return, and that he would like to stay with theKennedys for a few days. Kennedy testified that he and hisfamily thereupon drove to Indianapolis where they foundJenkins at the bus station, and that they brought him backto their home. According to Kennedy, when Dyer andMcGlocklin arrived the next day, he told them that it wasfor Jenkins to decide whether to leave and that he wouldnot order him out of the house. Kennedy testified that thenext day, Jenkins decided, of his own volition, to return tothe Center,get hisbus ticket and thereafter proceed to hishome in Detroit. Kennedy further testified that thefollowing weekend, Jenkins, as an ex-corpsman, came backto stay with the Kennedy family for approximately 2 weeksand that, during this period, he completed the tests for ahigh school equivalency diploma and then returned toDetroit. According to Kennedy, the corpsman was free atall times to leave if he cared, and at no time was Jenkinstold that he had to remain at the Kennedy household.From McGlocklin's testimony, it is evident that the townmarshal who accompanied him and Dyer on the morningof October 26 made no effort to place anyone under arrest.The Respondent made no attempt to establish that Jenkinshad been charged with any crime. Apart from relying ontheir own persuasiveness, the representatives of the Centerapparently had no authority to go any further on the day inquestion than to urge that Jenkins return with them. Whenhe chose not to go, they withdrew. Kennedy crediblytestified that he made no attempt to keep the corpsman athis home and that, under the circumstances, he felt noobligation to order Jenkins to leave. Whereas the Respon-dent has pictured this incident as a situation whereKennedy in effect was harboring a fugitive from justice,the testimony did not support any such contention. It is myconclusion that Kennedy's course of conduct at this timewas blameless and that it should not adversely affect anyreinstatement right he might otherwise have.(3) Pence PruittPruitt was a counselor with the Respondent for severalyears and was president of Local 1693 of the CounselorsUnion from the time of its organization. The Respondentcalled a witness to establish that early in December 1971and during a telephone conversation with Robert D.Grinker, then an employee of the Respondent, Pruitt statedthat all the problems of the Center could be solved by"getting rid of Mr. Hearnton." Pruitt acknowledged havinghad a telephone conversation with Grinker at the time inquestion. According to Pruitt, in his discussion with thelatter he said only that a "change of administration" wouldimprove the Center.In consideringthe Respondent's contention, it will beassumed that Grinker's version of this conversation was amore accurate recollection of what Pruitt said. In thisconnection it is relevant that, at that point in time, Pruitt,as found earlier herein, had been discriminatorily dis-charged by the Respondent. Under these circumstances, itshould not be considered surprising if the employee hadstrong views as to the Respondent's officials. It is myconclusion that the expression of such an opinion aboutthe Center'smanagementas was attributed to Pruitt wasprotected by the employee's right of free speech and that itwas not conduct that would merit the denial of reinstate-ment rights to Pruitt.(4)Concluding findings on the loyalty issueIn addition to the foregoing incidents involving Merkler,Pandya, Kennedy, and Pruitt, the Respondent, in its brief,extends the argument as to disloyalty to encompass a widerange of activities on the part of the dissident counselors.Thus, Merkler had frequent contacts with the news mediaand during the strike carried on a running battle with theCenter in press reports and on television news programs. Itwas undisputed that during the strike he made variousstatements to the effect that Westinghouse was wasting thetaxpayers'money as well as other comments in which hecharacterized the Center as a concentration camp. Certain-ly some of these remarks were on the borderline, if they didnot pass beyond the limits, of protected concerted activity. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever,it isnot necessary to decide this issue as toMerkler in view of the earlier finding that he disqualifiedhimself for reinstatement by his conversation with corps-men Hill and Curtis on July 14.The Respondent would find further evidence to disquali-fy the entire unit of counselors for disloyalty under the Actbecause of their opposition to the dress code whichHearnton promulgated, and their having filed complaintswith the Equal Employment Opportunity Commission asto alleged discrimination in the enforcement of the dresscode. There is no merit to this phase of the Respondent'sargument. Presumptively, any employee has a right to filecharges with the Equal Employment Opportunity Commis-sion.If they are baseless the charges will be dismissed andif they are meritorious that agency will prosecute. Finally,insofar asthe counselors failed to cooperate with theCenter in accepting the dress code which Hearntonpublished in the spring of 1971, the Respondent could havetaken whatever disciplinary action that was necessary toinsure their compliance with this condition of employment.In fact, however, the Respondent made no effort at thattime to discipline any of the 13 counselors who areinvolved in this proceeding. Consequently, it is not now ina position to urge that their conduct prior to the strikesomehow disqualified them from reinstatement subsequentto the strike.F.The Alleged Violations of Section 8(a)(5);Findings and Conclusions in Connection TherewithOn May 19, the Counselors Union established itsmajority in a Board-conducted election. Two days later,when Merkler, on behalf of the newly elected bargainingagent, sought a meeting with Dyer, he was rebuffed on theground that the Respondent had not been officiallynotified of the election results. The Employer's obligationto bargain, however, was established as of the date of theelection and could not be deferred pending receipt by theRespondent of a certification.While it would appear inmost cases to be a small matter, an employer acting ingood faith may not refuse to discuss a prospective date forthe first negotiating session until being served with acertificationof the election results. In the light ofsubsequent events, this initial action by the Respondentdemonstrated an unwillingness to accept its obligation tomeet in good faith with the bargaining agent for thecounselors.40At their first meeting, and after acknowledging receipt ofthe certification, Dyer insisted that he had only an hour tospend on the session and that ensuing meetings would haveto be held in his office. At the meeting on June 1Dyertold the union representatives that he would have to sendtheir proposed contract to the corporate headquarters foran analysis by the labor relations section. Almost a monthelapsed before this study of the Union's proposal wascompleted. Parties to negotiations are, it goes withoutsaying, entitled to rely on all the legal, economic, and otherexpertise available, but the need for such assistance cannot`se utilized to delay and to thwart the bargaining process. Itismy conclusion that this was Dyer's objective when hetold the union committee that he would be unable tonegotiate further until he heard from Pittsburgh and thatwhen he did he would accord the Union a "timely"opportunity to meet with him again.AlthoughDyer committed himself to meet with theCounselors Union on July 7, when that day arrived thecounselors had joined in the Carpenters strike. After themembers of the Counselors bargaining committee arrivedatDyer's office on that date, they were told by hissecretary that the meeting was canceled and, thereafterwhen Dyer himself arrived, the latter told the unionrepresentatives that he would not meet with them as longas they were on the picket line. The Respondent'sobligation to bargain was not suspended by the strike or bythe picketing in which the counselors were then engaged?[On July 14, when the bargaining representatives of theCounselors Union arrived at the Center for their meetingwithDyer, they were escorted to the security office byguards and detained there for an extended period untilDyer finally contacted the guard personnel and had theunion delegation brought to his office. When they arrivedat the latter point, Dyer told them that they had beenreplaced by new employees, that the Respondent was nolonger obligated to meet with them as the majorityrepresentative of the counselors, and that in any event hewould not meet with them while they remained on thepicket line.Efforts by the union committee to secureinformation as to the number of persons hired as theirreplacements, information to which the bargaining com-mittee was entitled, were rebuffed by Dyer. The latter alsotold the members of the bargaining committee that, sincetheir work was then being performed by others, they wereforbidden to set foot on the Center. Thereafter, Dyerrejected all suggestions by union representatives that theycross the picket line and return to work on the allegedground, unsupported by the facts, that their jobs had beenfilled and that their duties were then being performed byreplacements.When the strike ended and Dyer met with the bargainingcommittee on August 6, he again stated, as he had at theirfirstmeeting in June, that he could spend no more than anhourwith them. After 50 minutes had elapsed andagreement had been reached on only a few preliminaryitems such as the language in the recognition clause, andstatements on discrimination and on the desires of theparties for a harmonious relationship, Dyer terminated themeeting. In doing so, Dyer again told the union confereesthat he could not meet with them for another month.From September through December, Dyer met with theUnion's bargaining committee approximately six moretimes. At these meetings, held away from the Center and atvarious motels, agreement was reached on several matters,but no final contract was ever negotiated. The Respondentcontends that during this latter period it demonstrated a40 SeeReed & Prince MfgCo, 96 NLRB 850, 852-853, enfd. 205 F 2dRespondent's calculated effort to avoid reaching an agreement with the131 (C.A. I), cert denied 346 U.S. 887, where the Board stated "although theUnion while preserving the appearance of bargaining."Respondent's conduct [in declining to meet immediately after an election ]41 "The duty to bargain collectively continues even though a strike is inmight be deemed equivocal, appraising it in the context of the Respondent'sprogress "N LR B v Deena Artware, Inc,198 F 2d 645, 651 (C A. 6), citingwhole course of conduct, we conclude that it was another aspect of theN L R B v Mackay Radio & Telegraph Co.,304 U.S 333, 345 WESTINGHOUSE LEARNING CORP.bona fide effort to reach an accord, in meeting with theUnion at places away from the Center and at theconvenienceof the individual members of the bargainingcommittee.While the Respondent displayed a greaterwillingnesstomeet with the Union in the fall than it hadbefore thattime,this attitude did little to remedy theeffectsof its conduct during the summer, when, by resorttoa variety of unfair labor practices, including thedischarge of all the original members of the unit, the Unionwas reduced to a state of almost total impotence.On February 9, and after the conclusion of the originalhearing inthiscase,during which the parties voluntarilysuspendedtheir negotiations, Union President Pruitt wrotetoDyer and requested a resumption of the bargainingconferences.The latter stated that he was unable to set adate becausehe was leaving his employment at the Center,but he assured Pruitt that "Management will be in contactwith you in the very near future to propose a date."Although I. David Logan was named as Dyer's replace-ment on February 15, the Respondent's management madeno effort to contact the Union as to the time whennegotiationscould be resumed. Notwithstanding severaltelephone calls to Dyer's former office, including oneconversationwith Logan himself, Pruitt was not apprisedof Logan's appointment as Dyer's successor until April 4.When Pruitt thereafter directed a written request to Loganfor further bargainingconferences, the latter responded inthe affirmativeand meetingswere resumed. Nevertheless,the failureof Logan to take the initiative resulted in nomeetingsduring the 2-month period from the time whenDyer promised Pruitt that the Respondent would propose ameeting"in the very near future" and April 13 when Loganaccepted Pruitt's suggestionthat a meeting be held onApril 20.During the course of the five meetings held from April 20toMay 18, manyissueswere discussed by the parties andsome conflictswere resolved. In all correspondence priorto the resumption of bargaining, the Union renewed andrestated the demand for the names of all the replacementcounselorswho had been hired subsequent to the strike.When the meetings reopened, the request was stated orallyon several occasions.The Respondent declined to furnishthis informationuntilMay 24, when it finally supplied theUnion with information which the latter initially hadrequestedthe preceding July. During that entire period, theUnion, as the certified representative of all counselors intheRespondent's employ, was responsible for bargainingon behalf of not only those who had remained away fromwork during the Carpenters strike, but also their replace-ments.It was unable to contact the latter at work, however,because allcounselors who had joined in the Carpentersstrike weretreated as ex-employees by the Respondent andbanned from the Center.42 Neverthek,ss, the Union had alegitimate interestin being able to contact the replace-ments,not only to solicit their support, butmoreimportantly, as their statutorily designated representativefor the period of the certification year, to secure their views35and assistance as to the pending negotiations. Notwith-standing the legitimacy of the demand for the names andaddresses of the replacement counselors, the Respondentignored the Union's repeated requests until May 24, 1972,when it finally supplied the information which thecounselors'bargaining agent had sought for over 10months.In view of the foregoing findings,it ismy conclusion thatthe Respondent violated Section 8(a)(5) of the Act by: (1)refusing to meet with the Union's bargaining committee, oreven to discuss arrangements for such a meeting until ithad been served with the Board's certification of theCounselors Union; (2) refusing to meet with the unioncommittee as long as its members were on strike; (3)terminating all the striking counselors, including those ontheUnion's bargaining committee on July 8; (4) refusingon July 14 to bargain with the union committee on theground that the Union had lost its majority and that thejobs of the strikers had been tilled by replacements; (5)refusingthroughout the period from July 14, 1971, to May24, 1972, to supply the union committee with informationas to the names and addresses of replacements who hadbeen hired to take positions left vacant by the strikers; 43and (6) pursuing a course of conduct from the time of therepresentation election inMay 1971, and continuouslythereafter, that was designed to undermine the CounselorsUnion and destroy its representative status.The General Counsel conceded that the work stoppageof the counselors which began when that group joined withtheCarpenters Union in a walkout on July 7 was aneconomic strike at its inception. In the light of the findingsset forth in the preceding paragraphs, however, it is myconclusion that the Respondent converted this strike intoan unfair labor practice strike by its conduct on July 7, andthereafter,most particularly when it refused to meet withthe union committee as long as the counselors were on thepicket line, when it refused on July 14 to meet with thesame committee on the ground that it no longer represent-ed a majority in the unit, and when it terminated thecounselors for striking, and thereafter refused to reinstatethem.Tom Joyce Floors, Ihc.,149 NLRB 896, 906-907,enfd. 353 F.2d 768 (C.A. 10, 1965).G.Other Alleged Discriminatory Discharges;Contentions of the Parties; Findings and ConclusionsinConnectionTherewith1.Glen D. HolmesHolmes was hired in 1966 to teach in the vocationaltrainingsection.He remained thereas anautomotivemaintenanceinstructor until his discharge on July 29, 1971.His work throughout the period from his hire until May1971appears to have been completely satisfactory.Throughout his employment, Robert Roush was Holmes'immediate superior. In an efficiency report on Holmes in1966,Roush describedHolmesas"a very effectiveinstructor. Plans well ahead and follows well. Maintains42 In their correspondencewith Logan, the one-time striking counselorsreferred to themselvesas the "Exiled 13 "43 SeePrudential InsuranceCompany of America v N L R B,412 F 2d77, 84 (C A. 2, 1969), cert.denied, 396U S 928 (1969),United Aircraft Corpv.N L R B, 434 F 2d 1198, 1206-07 (C.A. 2, 1970), cert denied, U S 993(1971);Standard Oil of California, Western Operations, Inc v N L R B,399F.2d 639, 641-642 (C.A 9, 1968) 36DECISIONSOF NATIONAL LABOR RELATIONS BOARDdiscipline and hasgood order inhis class.Recommendedfor promotion."In a report for 1968,a similar notationappears. In an evaluation of his performance for that year,Roush described Holmes as a promotional prospect andrated him second out of nine instructors in his group. In anevaluation report for 1969, Roush again described Holmesas a promotional prospect and placed him first among thenine instructors in his group,and second out of 16 teacherson the staff.Roush testified that these evaluation forms on eachemployeein the sectionwere prepared every 6 months.However, no evaluations for any year after 1969 wereproduced by the Respondent. Roush testified that hethought that there were evaluations of Holmes preparedsubsequent to 1969,but that he was unaware of what wasdone with them. Robert A. Dyer, director of personnel andmanager of industrial relations for the Respondent,testified that all evaluation forms were kept under hisimmediate supervision. He had no explanation, however,for theabsenceof such forms from Holmes' file for thepost-1969 period.Holmes' starting salary was $717 a month. At the time ofhis discharge, he was being paid $959. In addition tohaving been the recipient of various general increasesduring the course of his employment, Holmes received a 4-percent merit increase in October 1967, a 4-percent meritincrease in April 1968,and a 5-percent merit increase inSeptember 1970.At the trial, the Respondent attacked Holmes' employ-ment record with testimony as to three different incidentswhich occurredin his classroomduring the period 1967 to1970. In June 1967, Holmes received a 3-day disciplinarylayoff after a fight between two corpsmen occurred in hisclass.According to Holmes, a dispute arose between twocorpsmen during the class and he had to intervene to keepthem from injuring one another and then to keep one ofthem from injuring him. Roush conceded that this incidentinvolved an occasion when Holmes attempted to stop twocorpsmen who were fighting.In April 1970, Holmes received another 3-day suspen-sion.According to Holmes, one Gleason, a corpsman in hisclass,was disrupting the other students and, whenadmonished and told to leave, Gleason struck Holmes witha chair and broke the instructor's arm. Holmes denied thathe himself hit Gleason at any time during the attempt tobring the corpsman under control. According to Holmes,Roush subsequently told him that the suspension was givento prevent futurelegal action.Although at the trial in thepresent case Roush testified that his investigation of theincidentshowed thatHolmes wasin error, he did not denythe foregoing comment whichHolmes attributed to him.Roush also conceded that Holmes suffered a broken armasa result of the encounter and that Gleason wasimmediately transferred out of the automotive section tothe food service training area where, about 3 weeks later,Gleason was terminated for drawing a knife.It is significant that in October 1967, and after theabove-described incident which occurred in June of thatyear,Holmes was given a 4-percent merit increase, and inSeptember 1970, notwithstanding the episode involvingGleason the preceding April, Holmes was awarded a 5-percent merit increase.The third incident about which the Respondent offeredtestimony occurred on or about September 25, 1970. Atthat time, another corpsman, one Hoffman, becameinvolved in an argument with Holmes after the latter gavehim a failing mark for having cheated on an examination.Holmes testified that after he refused to change the markHoffman struck him and that, before he himself returnedtheblow, other corpsmen surrounded Hoffman andescorted him from the room. At the present trial, Roushtestified that he had no firsthand knowledge as to whatoccurred on this occasion. He also acknowledged that atthe time of the altercation Holmes' arm was still in a castfrom the earlier episode which had occurred in hisclassroom and that, although Holmes was suspendedpending an investigation, Holmes lost no pay because ofthe suspension.Insofar as the foregoing incidents present a picture ofviolence far out of the ordinary in the normal classroom,they should be viewed in the light of the total picture as toconditions at the Center during the period in question.Thus, in the Department of Labor report, issued in April1971, a description of the social system at the Center is setforth as follows:a constant state of tension exists which coulderupt into overt group violence at any time (andoccasionally does). Individual acts of violence arecommonplace and stem from a variety of causes-gen-eral frustration, racial tension, criminality, etc.In light of the foregoing evidence and, in particular, themerit raises which Holmes received shortly after theincidents of June 1967 and April 1970, and the fact thatHolmes lost no pay during the investigation of the incidentin September 1970, I conclude and find that at the timeeach occurred the Respondent did not attach any deroga-tory or untoward significance to Holmes' conduct orinvolvement in them.In the fall of 1970, the Atterbury Federation ofVocational Teachers (herein called Federation or Union)began an organizational campaign among the vocationalteachers at the Center. A representation petition, seekingrecognition of that Union for a unit of vocational teacherswas filed on November 2, 1970. Pursuant to that petition,an election was held on January 13, 1971, which theFederation lost. Objections to conduct at that electionresulted in the election being set aside. Another electionwas held on June 22, 1971.Holmes was active throughout the organizational cam-paign. He credibly testified that he was designated to act asa trustee for the automotive section of the Union and thathe passed out authorization cards and collected dues.According to Holmes, at that time there were 14 vocationalteachers in the automotive section and during the winter of1970 and spring of 1971 he solicited 12 of that number tosign authorization cards.Holmes testified that on a number of occasions fromJanuary through June 1971 Supervisor Roush questionedhim about the Union. According to Holmes, early inJanuary and while in the shop, Roush asked him, "How's WESTINGHOUSE LEARNING CORP37the Union getting along?" and, after he gave a noncommit-tal response, his supervisor stated ". . . well . . . I hopeyou fellas [sic] know what you're doing . . . if Union isvotedin, I amsure that you will lose benefits that you nowhave...Holmestestified that early in June Roush questionedhim asto the forthcoming election and, after he again gavea noncommittal answer, Roush made the statement"there's not an instructor here that we don't have enoughon to remove. ..." According Holmes, he himself thenexpanded on Roush's statement by saying that the samecomment could be applied to everybody in management.Holmes testified that after he made this remark Roushadded ". . . be that as it may . . . I think all of the oldermen here will be gone by October."44Holmes testified that on or about June 3, and after hereturned from a 2-week vacation, Roush asked himwhether he had been out "canvassing the labor marketwhile . . . off on vacation?" According to Holmes, aftergivinga negative answer, he asked Roush why he hadasked the question and his supervisor replied, "I justwondered . . . how the job situation was...." Holmesfurther testified that on numerous occasions during thefollowing weeks Roush asked him how he thought theelection would "turn out." 45Roush categorically denied ever having questionedHolmesas to the Union and denied ever having mentionedthe subject to this employee. Roush, however, in myopinion,was a far from convincing witness. It is myconclusion, based on the testimony of both these individu-als and their comparative demeanor while on the stand,thatHolmes was the more credible of the two and thatthese conversations with Roush occurred substantially asHolmestestified.46Iconclude that it was intimidatory and a violation ofSection 8(a)(1)on the part of the Respondent forSupervisor Roush to question Holmes about the election inJune and, in that context, state that "there's not aninstructor here that we don't have enough on to remove,"ask Holmes whether he had been "canvassing the labormarket while . . . off on vacation," and tell Holmes "Ithink all of the older men here will be gone by October."Holmes testified that the day before the second electionJ. J. Burke, director of I training programs, gave a speech toall the vocational instructors. According to Holmes, at thattime Burke enumerated the benefits they then enjoyed attheCenter and thereafter he proceeded to discuss theforthcoming election.Holmes testified that Burke toldthem that he did not like unions, that if the Union won theemployees would lose benefits they had at that time, andconcluded his speech with a request that his audience vote"no" in the election. Roush testified that he could notrecall having heard Burke speak to .he employees beforethe election. Burke himself, however, was never called tothe stand.Holmes' testimony as to this incident wascredible. Since it was credible as to the remarks attributed44At this point in his examination, Holmes was asked the followingquestion and gave the answer which appears belowQWhat did you say, if anything?A I didn't say anything I was one of the older men45The quotation is from Holmes' testimony46This is my conclusion as to Holmes' credibility on the foregoing issues,toBurke, I find that Burke made such a speech to thevocational instructors. However, Holmes conceded that thespeech might have been made before the first election inJanuary, rather than the second in June. If this was thecase, the supervisor's remarks were made beyond the 10(b)period and no unfair labor practice findings can be madethereon.Becauseof this ambiguity in Holmes' testimony asto the date, I will recommend dismissal of the allegationattributing an unfair labor practice to Burke and theRespondent in this connection. Evenassumingthat Burkemade this speech before the January election, it is, ofcourse, still relevant background evidence as to theantiumon attitude of a high-ranking official of theRespondent with managerial responsibilities for the sectionwhere Holmes was employed.Early in June, the Respondent placed Holmes onprobation for 30 days and, on July 29, it discharged him.The General Counsel contends that these acts werediscriminatonlymotivated and in violation of Section8(a)(3)and (1). Theseallegationsare denied by theRespondent in their entirety. To the facts in connectiontherewith, we will now turn.On Friday, May 14, Holmes went on a 2-week vacation.The following Mondaymorning,Supervisor Roush, JamesWorthall, the Respondent's supervisor of accident and fireprevention, and Charles Williams,managerof vocationaleducation, inspected Holmes' shop and classroom. Prior todeparture for his vacation, Holmes and his class had beguna painting and cleanup project in his shop. This was onlypartially completed at the time he left, and when the threemanagement officials visited thepremiseson May 17 theyfounda sceneof considerable disarray. Pictures of theshop were taken which were introduced at the trial.Worthall testified that upon discovering the disorderlycondition of Holmes' shop he ordered Roush to have itcleaned immediately. Notwithstanding the alarm which hemanifested at the trial as to the situation in Holmes'classroom, he conceded that he did not thereafter checkback with Roush to ascertain whether Roush had cleanedit.In fact, Roush did nothing about the matter at the time.Itwas not until several weekslater,when Holmes returnedfrom his vacation, thatHolmeshimself and his studentscompleted their painting and cleaning project and restoredthe shop to normal.47 Roush acknowledged that nopictures were taken of any other instructor's area on May17, or later.Immediately afterHolmes returned from vacation,Roush gave him a letter, dated June 3, which enumeratedall the deficiencies which he, Worthall, and Williams hadnoted on May 17 in Holmes' workarea.The letterconcluded with the notice that Holmes was being placedon probation for 30 days and with the threat that otherdisciplinary action might be taken.At the trial Roush testified that in April or May he hadgiven instructions that all classrooms would have to beneat and orderly at all times and that about 2 weeks beforenotwithstanding an adversefinding asto Holmes' testimony on the matterof his age,infra47At the trial,Worthall conceded that he did notrealize that, in fact,subsequentto his inspection,Holmes'shop had not been cleaned until thelatter returned from vacation 38DECISIONSOF NATIONAL LABOR RELATIONS BOARDHolmes went on vacation he talked with Holmes aboutpainting his shop. The painting which Roush ordered wasdependent on Holmes being supplied with the paint.Holmes credibly testified that,whereas on several occa-sions in pastyears the unavailability of paint had causedhim to buy the necessary supplies out of his own funds, thistime he waited for the paint which Roush assured him hadbeenordered. According to Holmes, it only arrived a fewdays before his vacation and at a point when it was notpossible to complete the paintjob before his departure. Atthe time he left the shop to go on his vacation,he lockedthe doors and the building remained unused until hereturned.Holmes credibly testified that prior to this incident hehad never been reprimanded for not keeping his shop andclassroom in good condition,and that on numerousoccasions Roush had complimented him on the appear-ance of the premises.Roush conceded that "a major partof the time"48Holmes had kept his shop neat and cleanand that this had been true throughout the approximately 5years that Holmes had been under his supervision.He alsocorroborated Holmes' testimony that in past years Holmeshad used his own money to buy painting supplies tomaintain his shop and classroom in a clean and orderlyfashion.On July 16, a Friday, Holmes had an accident whileconducting a class on the mechanics of ahgmng the rearwheels of a Volkswagen automobile 49 At the outset of thedemonstration,Holmes told the class ofapproximately 20corpsmenthat the procedure he was about to demonstratewas aninexpensive way to correct a defect and would notnormally be performed in a commercial shop because theemphasis there is on selling parts and moremoney wouldbe made in replacing the used parts than in attempting torepair those which had been worn or damaged.In order to perform the alignment operation,Holmesplaced an hydraulic jack in a horizontal position under thecar and beganto applypressure on the rear wheels.Holmes himself was under the car operatingthe jack, whilea corpsman named Earnest Hayes stood to one side of thecar and assisted him in holding the jack.While so engagedthe jack slipped and struck Holmes in the mouth, breakingone of his teeth and loosening two others.Variouswitnesses for the Respondent asserted that Hayes was alsoinjured,but no conclusive evidence was offered to establishthe truth of this assertion.Immediately after the accident Holmes suspended hisclassand called Roush. Upon arriving at the scene, RoushtookHolmesto the Center infirmary where, after prelimi-nary treatment and first aid, he was sent to a clinic inIndianapolis.Holmes,at that point,was well enough todrive his own vehicle to Indianapolis that afternoon. Hereturned to work the following Monday morning. On July23, the following Friday, Roush told Holmes that Dyer, themanager of industrial relations,had ordered that Holmesbe suspended without pay, pending an investigation of theaccidentwhich had occurred on July 16. Thereafter, in aletter dated July 29, Roush notified Holmes that, as theresult of an investigation of the aforesaid accident, he wasbeing terminated as of that date.At the trial, Roush testified that in his opinion Holmeshad shown "very poor commonsense" 50 in attempting tostraighten the Volkswagen wheels with an hydraulic jack,and that, in any event, an hydraulic lift known as aportopower jack, rather than the vertical jack whichHolmes had used, should have been employed. Worthall,the director of safety and fire prevention, testified as to theinvestigation which he made of the events on July 16, andwhich included interviews with corpsman Hayes andanother corpsman present at the scene.Both Worthall and Roush testified that corpsman Hayeswas injured in the accident and taken to the infirmary.However, no credible testimony was offered which wouldestablish that Hayes had been injured in any way. Worthalltestified that he took Hayes to the infirmary, but statedthat he did not have any knowledge as to what was donefor the corpsman while there because the medical recordswere confidential and he could not see them. Roushtestified that he spent 2 hours at the infirmary with Holmeson the afternoon in question and during the same time thatHayes was purportedly there, but he conceded that at notime that afternoon had he seen Hayes at the infirmary.Holmes likewise testified that he never saw Hayes at theinfirmary that afternoon. Roush testified that he assumed amedical report had been made on Hayes, as to any injuriesincurred, but that he himself had never seen such a report.Counsel for the Respondent conceded that Hayes was stilla corpsman at the Center. Hayes, however, was nevercalled as a witness for the Respondent and no explanationwas offered for not calling him. Nor did the Respondentattempt to offer any medical report from the infirmaryrecords of the Center as to what injury, if any, Hayes hadsustained. In the light of the foregoing,it is my conclusionthat any injury which Hayes received was very superficial,if, indeed, he incurred any at all.Worthall testified that the hydraulic jack which Holmeshad used should never have been employed, but heconceded that he himself had no experience in framealignment. Roush likewise testified that Holmes should nothave used the jack in question, and that he should haveusedwhat was known as a portopower jack. Holmes,however, credibly testified that the two portopower jacks inthe shop had been in need of repairs and unusable formonths, so that he had no other equipment to use for thejob in question. Roush conceded that very likely theportopower jack he had in mind was not available forHolmes when it was needed.Whereas the Respondentendeavored to establish that Holmes should never haveused an hydraulic jack while working on the Volkswagen,the jobdescription for Holmes,a copy of which wasreceived in evidence, explicitly states that one of his dutieswas to teach corpsmen how to align,or straighten, autoframes usinghydraulic jacks.51The Respondent's rules ofconduct provide that a willful48Thequotation is from Roush's testimony.50The quotation is from Roush's testimony.19Normally alignment involvesworkon the frame of an automobile,but51Thisdocument was known as the Respondent's "Vocational Traininga Volkswagen has a unitizedbody and noframe.Hence the alignmentInstructors'Procedures Manual "adjustmenthad to be madeon the rear wheels. WESTINGHOUSE LEARNING CORP.first violation of the safetyrulesmay be punished with a 3-day suspension without pay. No more drastic penalty isprovided. The procedure which Holmes followed on theday in question may not have been, on the basis ofhindsight, the best he could have used. On the other hand,itwas not as self-evident a violation of the safety rules asthe testimony of Worthall and Roush would indicate.Thus,Holmes credibly testified that he had used thisprocedure successfully before, and Roush conceded that heknew about the work which Holmes had done in thisconnection.52Itissignificant that in the extensiveinvestigationwhich Worthall and Roush conducted of thisincident neither one of them bothered to discuss the matterwithHolmes to secure his version of what occurred.Holmes credibly testified that never before had he beenreprimanded for a violation of the safety regulations at theCenter, and Worthall conceded that he could recall noother employee who had been discharged for a firstviolation of the Center's safety rules.As found earlier herein, Holmes had a good work record,which over a 5-year period had resulted in a number ofvery favorable yearly and semiannual evaluations and aseries ofmerit increases.When the Union began its driveamong the Respondent's vocational instructors Holmestook an active role in the campaign to organize them.There were only 36 vocational instructors in the Respon-dent'semploy and of this number 14 were in theautomotive section under Roush's supervision. FromRoush's interrogation of Holmes as to the Union's effortsand his questions as to what Holmes anticipated theelection results would be, it is inferable, and I find, thatRoush and the Respondent were well aware of Holmes'participation in the organizational campaign.Roush's interrogation ofHolmes in June and hiscommentsto the employee during this period that "there'snot an instructor here that we don't have enough on toremove," that "all of the older men here will be gone byOctober" and his questioning of Holmes after his returnfrom vacation as to whether he had been "canvassing thelabormarket" have already been found violations ofSection 8(a)(1).These remarks by Supervisor Roush alsoserve to shed light on theintensiveand unusual investiga-tion by Worthall, Roush, and Williams of Holmes' shoparea immediately after the employee left on his vacation,an investigationthatwas not extended to any otherinstructor'sarea at that time. These remarksare alsosignificantbackground to the subsequent investigation byWorthall of Holmes' accident in July, when, although onlyHolmes wasinjured, and no credible testimony was offeredthatanyone else was hurt, Holmes was summarilydischarged for an alleged violation of safety precautions.In view of the fact that, prior thereto, Holmes had neverbeen reprimanded for violating the Respondent's safetyrules,and the fact that the Respondent's own rules ofconduct provide only for a 3-day suspension for a firstviolation, I conclude and find that the punishment metedout toHolmes wasmotivated more by the Respondent'santipathy to his effortsat assistingthe Federation than byconcern about his alleged violation of its rules on safety. It39ismy further conclusion that the 30-day probationimposed upon Holmes in June was similarly motivated.Consequently, by both actions the Respondent violatedSection 8(a)(3) and (1).The Issue as to Holmes'Correct AgeOn about August 4, 1971, and after his discharge by theRespondent, Holmes filed an application for unemploy-ment insurance with the Indiana Employment SecurityDivision.On this form, Holmes gave his date of birth asDecember 6, 1905. In 1966, when he had applied for a jobwith the Respondent he had given his date of birth asDecember 6, 1911. The latter application carried theconventional language providing that any false answer onthe application would be ground for discharge.In due course, Holmes' application for unemploymentinsurance came to the Respondent's attention. As a result,early in August, Worthall initiated an investigation as tothe true date of Holmes' birth. At the trial, evidence wasoffered which would tend to establish that Holmes had, infact, been born in 1905, rather than 1911, and that variousother dates on the application as to when he attendedelementary school and high school some 40 years earlierwere incorrect.On cross-examination, Holmes testified that he did notknow the correct date of his birth and that it was not untilsome time in the 1960's and after he had made a check onthe correct date of his birth in connection with hisapplication for an insurance policy that he concluded thathe must have been born in 1905. He explained that it waswith this information at hand that he gave the latter date asthe year of his birth when applying for unemploymentinsurance in August 1971.Holmes was not a convincing witness in this connection.For some while,Westinghouse has had a policy ofmandatory retirement at age 65. With that knowledge, itappears to me that, when Holmes was applying for a job in1966, as has many another older man when seekingemployment, he represented that he was younger than wasthe fact, in the hopes that this would enhance the prospectsof his being hired.The Respondent did not assert that misrepresentationson the employment application which Holmes filed in 1966had had any bearing on his termination in 1971. Indeed, itcould not have done so, for Holmes had been dischargedfor almost a week before the Respondent had knowledgeas to any apparentmisstatementson his original applica-tion. The Respondent asserted that the testimony as to thisissue was offered for its bearing on Holmes' credibility andhis eligibility for reinstatement.Ihave considered Holmes' testimony in this connectionand have concluded that, even though it appears that onthis issueHolmes was far from convincing, his earliertestimony as to the unfair labor practices here involved wasmore credible than that of either Worthall or Roush withwhich it was in conflict.RobertA.Dyer, as the Respondent's director ofpersonnel, testified that the Company's customary retire-52Thiswas therepair of another Volkswagen on which Holmes had usedthe same techniques as hehad on July 16. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDment ageis 65, and that, in his experience at the Center, noone has ever been permitted to work after reaching thatage.However, from a manual on company policy as toretirementpractices which was received in evidence, it isapparent that exceptions can be made to the rule as toretirement at age 65. In any event, as to the rectification ofan unfair labor practice, the Respondent cannot bepermitted to set up this barrier to reinstating an employeesuch as Holmes whom it has unlawfully discharged.Consequently, in a later section of this Decision, provisionismade for the usual remedy in a case of this character,namely, reinstatement and backpay.2.Claudies BanksBanks wasa resident advisor who was hired in April1969 and terminated on July 9, 1971. In this position hewas assignedto a specific dormitory and was responsiblefor the general welfare of the corpsmen in that residencewhile they were not in their classroom.53 In 1971 there werefrom 80 to 90 resident advisors in the dormitories for theapproximately 2,000 corpsmen on the Center.54In 1970, Local 512, Retail, Wholesale and DepartmentStoreUnion (herein called RWDSU), conducted anorganizational campaign among the resident advisors 55 InApril 1970, that union was certified after having won aBoard-conducted election. Sometime later, the RWDSUand the Respondent negotiated a 2-year contract whichwas signed by the parties on March 20, 1971.Banks was active in the organizational campaign fromthe outset.After the RWDSU was certified, he waschairman of the negotiating committee which met with theRespondent and eventually concluded the agreementreferred to above. Thereafter he was the chairman, or vicechairman, of the Westinghouse unit of Local 512, and, inaddition, at times an acting steward, chief steward, or theactingchief steward. At the time of his dismissal, he wasthe vice chairman of his unit.Banks was an aggressive advocate of organization and inhis various capacities as a union representative he filedmany grievances for his coworkers. He also filed several onhisown behalf, as well as some unfair labor practicecharges.Thus, in February he charged that he had beendiscriminatorily placed on a 30-day probationary period inorder to discourage membership in RWDSU. In April1971, and as the result of an informal settlement of thiscase, the Respondent agreed to transfer Banks from thesupervision of Manager Ernest Burton on Campus West, tothat of Manager Herb Patton, on Campus East. Pursuantto this agreement,Banks was assignedto Dormitory 1011where he remained until his termination in July58Both Burton and Patton reported to Ira Pack, thedirector of residential living, who had overall responsibilityfor the entire dormitory operation at the Center. Charles E.Acton, a resident advisor, testified that in February he53 Ira Pack,director of residential living,testified that the residentadvisor is responsible for the personal hygiene of the corpsmen assigned tohim, the adequacy of their clothing,their punctuality in adhering to theschedule for the day,the cleanliness of the dormitory, and in general, "theoverall welfare of the corpsmen "54This finding is based on the testimony of Center Director Hearnton.55Also known in the record as dormitory supervisors, the name by whichattended a meeting of the resident advisors at which Packwas present along with several of the supervisory staff,According to Acton, while there he heard Pack questionSupervisor Henry Ferguson, one of Banks' superiors, as to"how he was doing with Mr. Banks...." Acton testifiedthat Ferguson replied, "Well, we got him on some trashcans or garbage cans [but] he was supposed to be in anegotiatingmeeting," at which point, Pack interjected"No, we cancelled that meeting. He wasn't there so he hasno excuse. Write him up anyway.. . .1157The duties of the resident advisor included supervision ofthe corpsmen in their morning cleanup of the dormitoryand thereafter submitting an inspection report on thephysical appearance of the interior of the building, as wellas the grounds immediately adjacent to the dormitory.During the course of the regular 5-day week, this cleanupprocesswas completed each day before 9 a.m. Onweekends and holidays, however, this was not required anda substantiallymore relaxed schedule was followed.Whereas the corpsmen were still required to maintain thedormitory in good condition and to complete the custom-ary cleaning tasks, they were permitted to do so substan-tially later than on the normal weekday.On the morning of May 31, a holiday,58 Pack and PattoninspectedDormitory 1011, and thereafter, in a letter ofreprimand, Patton charged that they found the residencehall had not been properly cleaned and that when theyarrived Banks was in his office reading a book. In a writtenresponse,Banks denied that there was any basis forcriticizing the condition of the dormitory, asserting thatPack and Patton had only inspected one of the four wings,and that this particular wing was the one in which thecleanup process had not been completed for the day. Atthe hearing, Banks testified to thesameeffect and also thatthe book which Patton accused him of reading was onewhich had been left on his desk by someone else and whichhe was only perusing when his superiors arrived. In thereprimand letter, Patton described the dormitory as beingin an "unacceptable condition," but gave no explanationor any details as to why he had so judged it. Richard C.Watson was a resident advisor in a dormitory under ErnestBurton, Banks' former superior. In contrast with thecriticism voiced by Peck and Patton when they foundBanks looking at a book on their visit to Dormitory 1011,Watson testified that on that very same day Burton hadinspected the dormitory for which he was responsible at atime when he (Watson) was playing cards with some of thecorpsmen, but that Burton had said nothing to him.Immediately after getting Patton's letter of reprimand,Banks filed a grievance in protest.Each resident advisor was required to submit a dailyinspection report on the condition of his dormitory. Thereport had several categories on which the advisor gradedthe work of the corpsmen in their cleanup duties and thetheywere known until sometime in 1971.ssAswith other sections of this Decision,all dates hereinafter are for theyear 1971,unless specifically noted otherwise.57The quotations in this testimony are from Acton's credible, undemed,and uncontradicted testimony.58MemorialDay havingfallen on a Sundayin 1971 the following daywas an officialholiday. WESTINGHOUSE LEARNING CORP.41bottom of thesheethad a block for listing the totalpercentage scored forthe- day.On June $,Banksdid=not submit an inspection report forhis dormitory. At the hearing he testified that at the timehe did not have the proper forms needed for thepreparation of the report. On June 9, however, he securedthe requisiteforms and submitted inspection reports forboth that day and for June 8. His report for June 9 creditedthe corpsmen in his dormitory with having done a perfectjob ofcleaning upthat day and he gave them a score of 100percent. Banks credibly testified that this was not the firsttime he had awarded such a score, but that that week wasthe firstoccasionwhen he had failed to submit aninspection report daily.In a letterof reprimand dated June 10, Patton criticizedBanksfor having failed to submit a report on June 8 andfor having listed a 100-percent score on his report for June9. In his letter, Patton stated that he checked the conditionof the dormitory later that morning and concluded that thecorpsmen's efforts did not merit a perfect score. Pattonconcluded his letter with the comment that because ofBanks' "continuedlaxiety [sic] in the performance ofassignedduties" he was being placed on probation for 30days.At the trial Banks credibly testified that he had neverknown of any other resident advisor getting a writtenreprimand for having failed to submit an inspection report.Richard C. Watson, another resident advisor, testified,credibly and without contradiction, that during over 2years'experienceas a dormitory manager he occasionallyfailed to file an inspection report when due, but that it wasa lapse for which he had never been reprimanded.Bankshad no more than received the foregoingreprimand when, on June 11, he was given another forallegedlyposting an unauthorized notice of a unionmeetingon one of the Respondent's bulletin boards. Thefactswith respect to this incident are set forth below.In 1971, James Napier was the chairman of theWestinghouse unit for Local 512 of the RWDSU, andBankswas the vice chairman. At sometime during thespring,Napier became ill and Virgil Terry, president ofLocal 512, appointed Banks as the acting chairman. Later,in a letter dated May 25, 1971, Terry wrote Banks thatNapier had recovered fromhis illnessand that, effectiveimmediately, Napier would resume the chairmanship andBanks would revert to vice chairmanship of the Westing-houseunit. It appears that this letter never reached Banksand that the latter had no knowledge of this correspond-ence until lateon the afternoon of June 11 when Banksvisited the union office. In the meantime, on June 10,Banks had posted on a company bulletin board a noticeannouncingtwo unionmeetingsto be held on June 18 and21 in Building1017 on the Respondent's premises. 'Beexistingcollective-bargainingcontractbetweentheRWDSU and the Respondent specifically permitted theposting of such notices provided the prior approval of thepersonnel managerhad been secured.59Banks testified that he secured the requisite approvalfromPersonnelManager Dyer, but the latter denied thatthis was correct. Accordingto Banks,he and an associate,RichardWatson, went to Dyer's office on June 10 andthere requested his approval to hold a union meeting at theCenter and to post a notice. Banks testified that Dyervoiced his approval of this request and suggested that theycallCarl Merriss, another official at the Center, as to thelocation of a suitablemeeting place.According to Banks,shortly thereafter that day he telephoned Merriss, told himof his conversation with Dyer, and asked where the unionmeeting could be held. Banks testified that Merrisssuggested that it be held in building 1017 and that with thisinformation he thereupon prepared the notice which heposted on the Respondent's bulletin board later in the day.Dyer acknowledged that on June 10 Banks and Watsoncame to his office to inquire as to the availability of a roomin 1017 and that he suggested that they contact Merriss,who was responsible for the scheduling of that facility. Onthe other hand, Dyer testified that Banks and Watsonthereupon left his office without having mentioned thesubject ofa union meeting.According to Dyer, earlier thatday, Claude Sullivan, chief steward for the RWDSU, hadcome ]o him with a proposed notice of a union meetingand at that time he approved Sullivan's notice forposting.6oBanks posted his notice on June 10. The followingmorning Patton sent him a letter reprimanding Banks onthe ground that he had posted the notice without Dyer'sapproval and at a time when Banks was no longer thechairman of his union, but the vice chairman. Pattonconcluded by informing Banks that he was being given a 3-day furlough without pay.Banks wascredible in his testimony that Dyer appearedto give his approval for a union meeting on the Respon-dent's premises.As found earlier, the collective-bargainingcontract required only the oral approval of the personnelmanager and it did not require that this approval bereduced to writing. On the other hand, Dyer was crediblein his testimony that prior to the time that Banks came tohis office Sullivan had secured the personnel manager'sapproval of a notice fora union meeting.Since this was forthe same Union which Banks represented, and for whichSullivanwas then the chief steward,61 Dyer could haveassumed that one notice for the meeting was enough.In any event, it is evident that there was a conflict withintheUnion itself as to who was representing Local 512.Whereas Banks credibly testified that it was not until June11 that he received the official notice from Local 512 thathe had been relieved as acting chairman of the Westing-house unit, he also conceded that some time earlier ChiefSteward Sullivan had told him that this had occurred. Whyhe chose to ignore this report from Sullivan or make noinquiries on his own is not clear from the record. At anyrate, such information from Sullivan should have beenenough to alert Banks on June 10 that his position as actingchairman was then in question. From Patton's letter, it isse Personnel Manager Dyer testified that the contractrequired thatthe60Patton testifiedthatSullivan's union noticewas posted on the samerequisite approval had to be in writing.Dyer, however, was in error in thisday as Banks' and that the Respondent allowed it toremainposted. Patton'sregard,for art.XVIII,the contractual provision in question,requiresonlytestimonywas notcontradictedthat any union notices must be approvedby the personnelmanager.It does61 Sullivan had returned recently from a vacation and in his absencenot require that such approval be in writing.Bankshad actedas the chief steward as well as the chairmanfor the unit. 42DECISIONSOF NATIONAL LABOR RELATIONS BOARDobvious that the issue as to Banks' statuswas known toofficials of the Respondent.In any event,itwas not asituationfor whic tthe Respondent was responsible. Banksmay have assumed thatDyergave him permissionto post anotice,but from the credibletestimony in the record, it ismy conclusion that thisdid not occur. At the time thatBanksappeared at Dyer's office,Sullivan had secured thepersonnel manager's approvalfor his noticeof a meeting,so that it would not seemlikely that thereafter he wouldgive Banks permissionto holdtwo more meetingswithoutsome discussion of the matter.The General Counsel alleges thatthe 3-day suspensionwhich Banks incurred as a resultof this incident wasdiscriminatorily imposed.It ismy conclusion, however,thatnotwithstandingBanks' assumptionthat he hadsecured Dyer's approvalfor themeetingsin question, Dyerhad not,in fact,granted suchapproval. In view of thetangled sequence of events connected with Banks'attempt-ing to secure permission for the meeting at a time when hewas no longer th' unit chairman,and the rival activity ofChief StewardSullivanin contactingDyer at the sametime,it ismy fur er conclusionthat, in this instance, theGeneral Counsel has not provedthat the discipline metedout to Banks wasdiscriminatory.On July 5, a holiday,62 Supervisor JamesOverfelt, thedaytime coordinator for Pack,admonishedBanks that at9:45 that morning the area outsidehis dormitory was notclean.Banks protestedto Overfelt that the area had beenclean at 9 a.m. when be,had made his inspection,but theadverse reportofOverfeltwas sent toDirector Pack.Banks was terminatedon July 9, according to theGeneral Counselfor discriminatoryreasons,but accordingto the Respondent because Banks failed to callthe Centerto state that he would be absentthat day. The facts inconnection with this incidentwillnow be considered.On July 7and 8,Banks was ill anddid not report forwork. On each dayhe, or his wife, telephoned the Center toreport the reason for his absence.83 On themorning of July9,Banks,a disabledveteran, reported to the VeteransAdministrationHospital in Indianapolisfor a medicalexamination.He was not releaseduntil about noon.Thereafter,Banks and his wifedrove to the Center.On arriving there,Banks- found the Carpenters picketline at the gate. July 9 was a payday and his checkawaitedhim at thepayrolloffice.However, Banks wasunwilling tocross the picket line to gain access totheCenter.Consequently,he gave his wife a noteauthorizing her tosecure his paycheck and also a slip signedby an official atthe Veterans Hospital which explainedthe reason for hisabsence that morning.Mrs. Banksthereupon proceeded tothe payrolloffice where she turnedin the slip from theVeterans Administration,as well as theauthorization from62 July4, 1971, having been a Sunday, the followingday wasan officialholiday at the Center.63 This finding is based on Banks' credibletestimony.64 Banks testified that while he was on the picket line hislocation wasnot visible from the security office.Patton testifiedthat it was not until afterBanks was dismissed that he learnedthat on July 9 the latter had been onthe picket line. Similarly, Dyer testified thathe did not know at the time ofBanks'termination that the employee had been onthe picketIme. In hiscomplaint the General Counsel alleged that Banks wasdischarged,interalla,for having honored the picket line establishedby the Carpenters. Thispoint,however, is not urged in theGeneral Counsel's brief. Ratherherhusband, and thereafter received her husband'spaycheck.In the meantime,Banks remainedwith thepickets at the gate.64In a letter dated July 9, Patton notified Banks that hewas being terminated, effective immediately. In thetermination letter, Patton referred to the 30-day probationBanks received on June 10, the 3-day furlough for postingthe notice of the unionmeeting,and the adverse inspectionreport of July 5. The letter concluded with the declarationthat on that day, July 9, Banks had failed to call in withreasons for his absence and in violation of the provisions ofwhat was known as the "Standard Operating Procedure [orSOP] manual." Both Pack and Patton testified that theimmediate cause for Banks' dismissal was his failure to callin his absence on the morning of July 9.Pack testified that on the morning of July 9 he saw areport from the coordinator's office that Banks was absentand, when a check of the office personnel indicated thatBanks had not called in, he concurred in a recommenda-tion from Patton that Banks be terminated immediately.The provision of the SOP manual on which theRespondent relied reads, in relevant part, as follows:Any staff member who must absent himself from hisregular work shift must notify the Center OD one hourprior to the beginning of his scheduled shift. Regardlessof the reason for the absence, this procedure must beadhered to in order to assure your continued employ-ment.Any staff member who is unavoidably late on the job isrequired to notify the Center OD that he will be late,prior to the time his shift would normally begin. In theabsence of the OD, the employee will notify his Dorm.Excessive absences and/or tardinesses will result in anemployee being subject to discharge as unable to meetthe requirements of the job.The General Counsel contends that Banks complied withthe reporting requirement when his wife supplied thepayroll office with the slip from the Veterans Hospital thatset out the facts as to his medical examination there thatmorning.This is contested by the Respondent, for,according toDyer, there was no way in which acommunication such as the Veterans Hospital report thatMrs. Banks gave to the payroll office would be circulatedroutinely to the other offices interested in Banks' appear-ance that day.Itappears that Banks failed to comply with thatprovision of the rules set out above which required that henotify the Center OD65 1 hour prior to the beginning of hisshifton July 9. However, nothing in the foregoing ruleobviously,the reasonfor thischangein theoryarose fromthe factthat thecollective-bargaining contract between the Respondentand the RWDSUhad a no-strike clause.As a result,insofar as Banks engaged in anypicketingon July9 hisactivitywas unprotected.N.L.R.B. v. KaiserAluminum,217 F.2d 366, 369 (C.A.9);Alton Box Board Co. ContainerDivision,155 NLRB 1025, 1037. However,since the Respondent'switnessesconceded that at the time they discharged Banksthey had noknowledge ofthisactivity,Banks' presence on the picket line could have had no bearingon his dismissal.65Thiswas also known as the officeof the day coordinator. WESTINGHOUSE LEARNING CORP.43would establish that failure to comply with this reportingrequirement on one occasion would result in immediatetermination.The rule itself states that "excessive absencesand/or tardiness-will result in an employee beingsubjecttodischarge. . . . [Emphasissupplied]."Here,there was noevidence that Banks had been quilty of either extensiveabsences or tardiness.66 The imposition of the terminationpenalty in this instance must be consideredin the light ofthe background provided by other phases of this case.During the week that Banks was discharged,as has beenfound earlier in thisDecision,the Respondent discrimina-torilydismissed all of the counselors who joined thecarpenters in the picketing which beganon July 7. On thatday, it was Patton who wrote to these counselors notifyingthem that if they did not return to work at once they wouldbe replaced immediately.Consequently,the termination ofBanks occurred against a background of extensive antiun-ion activity during that week by the Respondent.As an active union officer Banks aggressively represent-ed his coworkers and clearly incurred the enmity of theRespondent's officials. Iii February, Pack's comments toSupervisor Ferguson established a desire onthe Respon-dent's part to "write . . . up" Banks for every infraction ofthe rules.That same month Banks filed unfair laborpractice charges against the Respondent which wereeventually settledwith the employee being transferredfrom the supervision of Manager Ernest Burtonto that ofManager Herb Patton.On both the Memorial Day andFourth of July weekends, when dormitory inspectionstandards were customarily more relaxed,Pack, Patton,and Overfelt'saw to it that Banks' dormitory was checkedand an adversereport prepared. And on June 10 he wasreprimanded for having filed an inspection sheet creditinghis corpsmenwith havingdonea perfect cleanup job thatday.It is arguable that, in informingthe payroll office ratherthan the Center OD of the reason for Banks' absence onthemorningof July9,Mrs.Bankspartially,at least,complied with the reporting requirement. On the otherhand,even assumingthat what she did was inadequate, itseemsunlikely that without Banks' reputation as anaggressive advocate of the RWDSU and the well-estab-lished union animus of the Respondent,his noncompliancewith the rule on reporting absences would have precipitat-ed such a swift application of the discharge penalty. Here,the Respondent's "demand for strict compliance [with therule on reporting an absenceto the Center OD] . . . ismore consistent with antipathy for union activity thanconcernover the plant rules."N.L.R.B.v.GeneralIndustries ElectronicsCompany,401 F.2d 297, 301 (C.A. 8,1968);Time-O-Matic, Inc. v. N.L.R.B.,264 F.2d 96, 102(C.A. 7, 1959).It ismy conclusion, on the facts presenthere, that the purported concern of the Respondent'sofficials with Banks' having failed to comply with the ruleon reporting absences was a pretext and that the realreason for the employee'&abrupt termination was his unioneeWhereas Banks had been absent onJuly 7 and 8because of illness, ashas been found earlier,on each day either he or his wifetelephoned theCenter that he would be unable to reportfor work.67TheGeneral Counsel also allegedthat the Respondent's actionviolated Sec. 8(ax4) in that it was taken because of Bank's having filed anunfair labor practice charge with the Boardin Case 25-CA-4179. However,activities. In so doing the Respondent violated Section8(a)(3) and (1).67H.The Alleged Discriminatory Suspensions andHarassment of the Guards; Findings and ConclusionsinConnection Therewith1.Edmund D. HicksHicks was a patrolman with the security department68from the time the Respondent took over the operation ofthe Atterbury Job Corps Center in 1966. Prior to that timehe had spent a year at the Center as a security guard withthe Respondent's predecessor. On a seniority list posted bytheRespondent in May 1971, Hicks had more senioritythan any other guard.Hicks was an early supporter of the United Plant GuardWorkers of America and its Local 4 (herein called GuardsUnion, or Local 4). On or about May 12, 1969, that Unionwas certified. Thereafter Hicks served on the negotiatingcommitteeuntila collective-bargaining agreement wasconcluded and signed by the parties in October 1970.Subsequent to the execution of that contract and until hissuspensionin June 1971, Hicks was the chairman of theunion grievance committee.In his capacity as a spokesman for the Guards Union onallgrievancematters,Hicks represented his coworkers atall of the first three levels provided in the contract. Thus,the first level was with the captain of security, the secondlevel was with the manager of security, and the third levelwas with the personnel director.69 During Hicks' tenure,numerousgrievanceswere filed and processed throughthese various steps.When Center Director Hearnton began his administra-tion at the Center he was dissatisfied with many aspects ofthe security department. Soon after his arrival, theDepartment of Labor review team issued its report,referred to earlier in this Decision, and in its canvass of thesecurity operations at the Center, the DOL was extremelycritical.Thereafter, Hearnton brought William Davis andHugh E. Cawthon to the Center, both of whom had hadexperience at the Breckenridge Job Corps Center inKentucky. Late in April, Davis was promoted to captain ofsecurity and Cawthon was named to head the office asmanager ofsecurity.Davis testified that, in order to meet the DOL require-ments,Hearnton ordered the new leadership to makedrastic changes in the security operations at the Center.According to Davis, at the time he and Cawthon arrived,securitymeasures were flouted by everyone and the ruleswere either ignored or not enforced. He testified that, inmany instances, the guards were wearing improviseduniforms,with some in Air Force caps, cowboy boots, longhair, unshined shoes, and unpressed clothing. According toDavis,when he beganhisassignmentas captain ofsecurity,Hearnton ordered that security measures were toin view of the fact that the remedy for a violation of that section is the sameas that for a violation of Sec 8(aX3), no finding of a violation of Sec. 8(a)(4)ismade here.68Also known in the record as the security division,or security office69Thecollective-bargaining agreement provided for arbitration at thelast level for the settlement of disputes 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe enforced rigidly and that the guards were to conform tothedresscodewhich had been established for allemployees at the Center. Davis and Cawthon testified thatthey set out to put this new policy into effect with allpossible dispatch.On about April 29, Davis and Cawthon met with severalof the guards, including Hicks, at which time Davisstressed the need for more discipline on the force andemphasized his intention of rigidly enforcing this require-ment.According to Hicks, at that time Davis told theassembled guards,"If I don't have a reason to fire a guardI'llmake one Up." 70Early in May, Davis promoted several of the guards whowerethen classified as patrolmen. On about May 5, Davisoffered Hicks a promotion to lieutenant, but the employeedeclined.Hicks testified that during the course of hisconversation with Davis on this occasion the latter toldhim that "he knew [Hicks] was a leader of the Union andwithout [Hicks] it would fall apart." Davis did not denythatHicks was offered a promotion and he concededhaving had a conversation with Hicks at the time and placein question.He acknowledged that during the course of thediscussion he mentioned to Hicks that he knew that theemployee was a union committeeman, but he deniedhaving used the language(quoted above)which Hicksattributed to him. Upon a consideration of this conflict inthe testimony,including the demeanor of the witnesses, itismy conclusion that the testimony of Hicks is the morecredible.On the night of May 6, Hicks was on duty at thedetentionfacility,71where, at the time, two corpsmennamed Robertson and Jones were confined. During thecourseof the night, both escaped from custody andreturnedtotheirdormitory.Thereafter,thisescapeapparently went undetected by Hicks until the dormitorymanager calledthe securityoffice to inquire asto why theyhad been permitted to return. Davis and Cawthon chargedHickswithnegligence and, initially,suspended himindefinitely.However, after Union Representative VirgilBray intervened withDyer,this penalty was reduced to a 3-day loss of pay. The General Counsel alleges that thissuspensionwas discriminatorily motivated. However, theevidence does not support such an allegation. It appears tome that Hicks must have been negligent and that sometype of penalty was justified. Consequently, I conclude andfind that the General Counsel's allegation with respect tothis allegationshould bedismissed.72On about May 28, Captain Davis called several of theguards together at the security building and lectured themon the need for greater effectiveness in the performance oftheir duties. The meeting occurred in the public lounge atthebuilding and several corpsmen as well as othernonguards were in the area. According to Hicks, during the70Theforegoingquotation is from the credible testimony of Hicks whichwas not contradicted or denied.71The security office had no jail as such. Instead it had what was knownas an isolation, or detention, center where corpsmen guilty of various minoroffensescould be confined. It appears that as to matters involving criminalconduct under state and Federal laws the Center relied upon theintervention of the civil authorities72 It was undenied that in October 1971, when one George Whitfield,while on duty at the detention facility, allowed three corpsmen to escapefrom their cells, he was given a similar 3-day suspension without pay.course of his remarks, Davis told those present, "If youcan't do your job, I want youto resign. If you don't resignI'llask you to resign. If you are 45 years old 73 and can't doyour job I want you to quit and I don't give a damn aboutany Union." Subsequent to thismeeting,Hicks filed agrievance in protest at what he testified was the embarrass-ing character of the setting at the time, since corpsmen andotherswere present when Captain Davis delivered hisstrictures.On about June 8, Hicks had a conversation with Davis inthe office of the latter. Hicks testified that the object of hisvisitwas to protest, in his capacity as grievance committeechairman, being moved to a different work shift. Accordingto Hicks, Davis told him that he planned to move him toanother shift, that he had the right to manage the jobanyway he wanted and then concluded with the commentto Hicks that the Guards Union "is busted and you don'teven know it."On about June 14, Hicks was given an indefinitesuspension, later changed to 14 days, for allegedly havingfailed to obey orders when on sentry duty at the main gateto the Center. The facts in connection with this incident areset forth below.On the date in question, Hicks was on duty at the frontgate when James J. Denbow and Thomas J. Mulloy, twoinspectors for the Indiana Department of Labor, arrived toinvestigate an accident involving mowers. The visitorsidentified themselves and gave the name of the official attheCenter whom they wantedto see.Hicks thereuponcalled the office of that individual and, after being told bythe secretary to send the state officials to that office, Hicksdid so, but not until after he had them sign the visitors'register at the sentry post and had issued them a visitors'pass.Security Manager Cawthon testified that on that morn-ing he received a telephone inquiry from the office of thedirector for the Center as to whether there were twoinspectors from the Indiana Department of Labor on thepremises. According to Cawthon, at the time this call wasreceived, the security office had no record of any suchvisitors.Cawthon testified that he did not learn of theirpresence until after he checked with Hicks and found thatthe visitors in question had been allowed to enter withouthaving been cleared through the security office. Accordingto Cawthon, he immediately recommended that Hicks beterminated for having failed to follow the rule on visitors,but that, after some discussion, Dyer would impose only a14-day suspension.At the hearing Dyer testified that the sole reason forsuspending Hicks was because he allowed the two visitorsto enter the Center without notifying the security office.74Both Cawthon and Davis testified that, from the time thatHearnton became the director, all visitors were required to73Hicks testifiedthathe is 44years old.74PriortoDyer's testimony, there was someindicationthat theRespondent would assert that,additionally,Hicks was terminated forhaving failed to complete properly the pass issued toDenbow and MulloyThe General Counsel requested that this pass be supplied,in response to hissubpena The pass, however,was never produced.Thereafter,when Dyerwas on the stand,he testified that the manner in which Hicks filled out thepass for the two Indiana officials had no bearing on the employee'ssuspension. WESTINGHOUSE LEARNING' CORP.45report to the security office before they could secure a passand enter the Center. At sometime in May 1971, signsposted above the security building read, in relevant part, asfollows:VISITORS WELCOMEAllMust Clear Thru This Office75The Respondent did not, however, produce any writtenorders to the effect that the guards should requireallvisitors to check in at the security office before they couldobtain permission to visit the Center. Burdette Richardsand Clyde Smith credibly testified that prior to Hicks'suspension they had been stationed at the gate onnumerous occasions and that they had followed the samepractice on admitting visitors as had Hicks on the morningin question. Significantly, both further credibly testifiedthat the day after Hicks was suspended all blank visitorpasses were removed from the gatehouse and taken to thesecurity headquarters. According to both Richards andSmith, thereafter, and for about 2 weeks, all visitors wererequired to secure their passes from the shift commander atthe security headquarters rather than at the gatehouse.Both of these guards credibly testified that after approxi-mately 2 weeks had elapsed, the blank passes werereturned to the gatehouse and the practice of issuingvisitors'passes by the guard on duty at the gate wasresumed.From the foregoing evidence, I conclude that whereasthe security division under Cawthon had had a sign postedwhich appeared to require that all visitors clear through thesecurity headquarters, there were no written rules to thateffect and, in fact, the practice was quite different. It isfurther apparent that the guards followed the custom ofchecking with the office at which a visitor proposed to calland when that office indicated the visitor was expected, orotherwise cleared him, the guard issued a pass thatpermitted the visitor to enter. Quite obviously, on June 14,Cawthon and Davis were embarrassed when the director'soffice inquired as to the whereabouts of the inspectorsfrom the Indiana Department of Labor and the securityoffice had no record of their arrival. Immediately afterHicks' suspension there followed a period of about 2 weekswhen the rule was followed rigidly and then the guardswere permitted to resume the practice of issuing visitors'passes at the gatehouse instead of sending the visitor to thesecurity office to secure the same documents. Consequent-ly it is my conclusion that prior to Hicks' suspension, therule on visitors, as enunciated by Cawthon, was morehonored in the breach then in the observance and thatafter the disciplining of Hicks enforcement of the i rile wasmaintained for only a short while, after which time theguards were allowed to revert to the former practice ofissuing passes at the gatehouse.75Hicks testified that the signs which carried this instruction were notposted until later in the year However, Burdette Richards and Clyde Smith,two other guards, testified that these signs were posted sometime prior toJune 1971 1 conclude that in this instance their recollection was moreaccurate than that of Hicks.76The quotation is from Hicks' credible testimony77Davis credibly testified that in his prior employment history he hadbeen a union member for many years and had held various positions in aHacks testified that early in July and after he returnedfrom the 2-week suspension, Davis told him that the Unionhad "busted"76 him and that thereafter Hicks was not tohave anything to do with the grievances which otherguards might file. According to Hicks, he told Davis thatthe Union had not removed him from his post as chairmanof the grievance committee, but that he had voluntarilyresigned since he could not adequately represent theemployees while suspended from his job. Hicks testifiedthat in another conversation at about this same time, Davistold him that at the Breckinridge Job Corps Center (whereDavis had served previously) there was "one stinking lousyUnion in the cafeteria and there would be even less whenthey got through here." Hicks' testimony in this connectionwas denied by Davis, but I conclude that Hicks was morecredible in this regard than Davis.77For some time after the foregoing suspension Hicksapparentlyworked for several weeks without incident.Then, for a period of over a month, he was assigned topatrol an isolated area on the base and to make a radioreport to the security headquarters every 10 minutesthroughout the course of each 8-hour shift. The GeneralCounsel alleges that this was part of a continuing programto harass Hicks because of his union affiliation. This isdenied by the Respondent.The Respondent did not deny that from August 10 toSeptember 8 Hicks was given the assignment of patrollinga remote area of the Center and that throughout his entireshift he was required to make radio reports at 10-minuteintervals to the security office. Davis and Cawthon testifiedthat there had been some suspected Klan activity78 nearthe Center and that since Hicks was white, whereas theyand many of the others in security were black, Hicks wasselected for the assignment. At one time in July there hadbeen a cross burning, but, according to the credibletestimony of Burdette Richards, this had occurred over ahalfmile away from the remote area that Hicks wasassigned to patrol. Hicks was kept continuously at hislonely outpost for over a month. Not until Clyde Smith,then acting as the union steward, made two protests toDyer about the treatment being accorded Hicks was theemployee allowed to resume his normal duties.At the hearing, Security Manager Cawthon concededthat, to his knowledge, Hicks was the only patrolman everrequired to call headquarters every 10 minutes when onduty. Neither Cawthon nor Davis was credible in relatingthe alleged reason for keeping Hicks on this bizarreassignment for over a month without once during thecourse of any 8-hour shift giving him any relief or sendinga substitute. It was, as Cawthon admitted, a uniqueassignment, which no one else had ever had and which noone else was asked to share throughout the period fromAugust 10 to September 8. It is my conclusion, on the basisof the foregoing evidence and the record, that this actionlocal of the United Auto Workers of America, including that of stewardThe Respondent stresses this aspect of Davis' background in urging hiscredibility over that of the guards working for him The assessment ofDavis' testimony set forth above has been reached after giving fullconsideration to the earlier association of this witness with the United AutoWorkers78 1 e, Klu Klux Klan 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discriminatory and that it was designed to discourageHicks and cause him to quit. Almost from the moment ofhis arrival as the new captain of security, Davis had beenoutspoken in his opposition to Hicks and the GuardsUnion.Consequently,itismy conclusion that thesuspensionof Hicks for 2 weeks in June was discriminato-ry, as was the isolated patrol to which he was assigned inAugust and September, and that the objective in eachinstancewas to rid the Respondent of a provocativerepresentativeof the Guards Union. This course ofconduct by the Respondent was discriminatory and inviolation of Section 8(a)(3) and (1).Early in May, when Davis offered Hicks a promotionfrom patrolman to lieutenant, he told the employee that heknew that Hicks was a "leader of the Union and without[him] it would fall apart." Later that month, Davis toldHicks, to whom he had tendered a supervisory promotiononly a few weeks earlier, that "If you are 45 years old[,Hicks' approximate age] and can't do your job I want youto quit and I don't give a damn about any Union." A shorttime later,Davis told Hicks that the Guards Union was"busted and you don't even know it." On the basis of theforegoing evidence,as well as the findings that Hicks wasdiscriminatorily suspended in June and further discrimi-nated against in August and September, it is my conclusionthat Davis' offer to promote Hicks was made primarily forthe purpose of removing a union adherent from leadershipin the Union and to abandon his union activities. By suchconduct the Respondent further violated Section 8(a)(1) ofthe Act.792.Burdette RichardsRichards was first employed as a security guard in May1969. Thereafter his employment was continuous exceptfor two brief intervals when he was attending school andwhen he wasexamined for military service. Early in May1971 he was appointed a union committeeman for theafternoonshift soThereafter he received various repri-mands fromhis superiors, allegedly because of long hairand unsatisfactory dress. The General Counsel contendsthat these reprimands were discriminatory.Richards testified that during a morning inspection onabout May 12 Captain Davis criticized the length of hishair and ordered him to get it cut. According to Richards,he promptly complied with this order, but when hereturned to duty both Davis and Cawthon again criticizedthe lengthof his hair. Edmund Hicks, then the chiefsteward,was present on this latter occasion and protestedthat the length of Richards' hair was satisfactory. Inresponse,Davis told Hicks that he knew nothing about ablack man's hairs' and that Richards' hair lengthwas stillobjectionable.Later that day, Dyer, as the director ofpersonnel,was drawn into the controversy when the partiesmet inhis office. There Dyer suggested that Richards79TheGeneral Counsel also alleged that the Respondent discriminatedagainst Hicks in arbitrarily assigning lunchbreaks.The evidence did notsupport this allegation, however,for it appeared from the testimony that theguards had no regular luncheon breaks.The GeneralCounsel also allegedthatDavis had discriminated against Hicks in forbiddinghim to carry amonocular,or telescope,whileon duty The latterorder, however,appearedto be within Davis'clear authority to prescribe items of equipment whichthe guardscould carry,as well asthetypeof uniform theyshould wear.comply with the order for another haircut before reportingto work on the next shift.According to Richards, he complied with Dyer's sugges-tion and, after having done so, on the following day he andHicks went to Dyer's office where Dyer told him that hishair was then satisfactory and that Richards could go towork. Richards testified that when he reported for dutylater that day, Cawthon told him that his hair was still toolong, but that he told Cawthon that he could not afford toget another haircut.Thereafter,Richards ignored this last order fromCawthon. Several days later and on about June 10,Cawthon announced that Richards was being suspendedfor 5 working days.In a letterdated June 14, andaddressed to Richards, Cawthon wrote the employee thaton June 10 he had appeared for duty with long anduncombed hair, unshined shoes, and dirty trousers andthat,becauseof thesedeficienciesand earlier reprimandsabout his personal appearance, Richards was beingsuspended without pay until June 18.Davis and Cawthon testified at length about theirproblems with Richards and their demands that he appearfor duty well groomed and with a clean uniform. Davistestified, and in this he was uncontradicted, that during thetime inquestion Richards' hair was of such length that itwas impossible to locate a patrolman's cap that would fitover his hair. Dyer also contradicted Richards' testimonyto the effect that on the occasion in May when he andHicks had gone to Dyer's office the personnel managertold him that his hair was then in satisfactory conditionand that he could return to work. According to Dyer, hetoldRichards that whereas his hair appeared to meet therequirements, a final decision on the matter rested withCaptain Davis. Dyer's testimony in this connection wascredible.Davis and Cawthon were vested by the collective-bargainingagreementwith the authority to prescribe theuniform and mode of dress for the security guards. At thebehest of the Center director they enforced these require-ments rigidly.In sodoing, others besides Richards werereprimanded for various infractions of the dress code.Consequently, in view of these factors, and the findings setforth above, it is my conclusion that the General Counselhas not proved by a preponderance of the evidence that theRespondent discriminatorily enforced any such regulationsas to Richards. It will, therefore, be recommended that theallegationsof the General Counsel to that effect bedismissed.3.ClydeF. SmithSmith was employed as a security guard in July 1970 andserved thereafter on the day shift until about June 15, 1971.InMay of the latter year he was designated as the unionFinally,the General Counsel alleged that the Respondent had discriminatedagainst Hicks,Burdette Richards,Clyde F.Smith,and other guards in notassigning them to shifts on the basis of seniority. There appears to be nobasis for this allegation either,for the collective-bargaining agreement issilentas to the application of seniority in the assignment of shifts.Consequently, I conclude that this allegation must also be dismissed.se The hours of the afternoon shift were from 4 to 12 p.m.81Both Richards and Davis are black and Hicks is white WESTINGHOUSE LEARNING CORP.47committeeman for the day shift. On or about June 15, hewas transferred to the midnight shift82 and after 2 weekson that assignment he was transferred to the 4 p.m. tomidnight shift. The General Counsel alleged that theseshift changes were discriminatorily motivated.Earlierherein, itwas found that, contrary to thecontention of the General Counsel, the collective-bargain-ing agreementdid not require that shift assignments bemade on the basis of seniority. It was also found that thatsamecontract accorded to the Respondent the right tomake such shift assignments as were dictated by manage-ment needs at any given time.The General Counsel sought to establish that Smith'stransfer from the day to the midnight shift followed shortlyafter that employee was made a union committeeman andthat the real reason for this transfer was a desire by theRespondent to penalize Smith for his identification withtheGuards Union. In support of this position, Smithtestified about his participation in grievance proceduresboth after he was made a union committeeman in May andafter his transfer in mid-June to the late shift.Cawthon testified that Smith's transfer was unrelated tothe employee's union activities. According to Cawthon thereal reason was that Smith,as a man 60 years of age, wasnot able to cope with the problems which arose during theday shiftamong theyoung, able-bodied corpsmen at theCenter. By way of illustration, Cawthon testified to anincident that occurred on about June 4, when he and Smithwent to the scene of a disturbance at the Center wheremany corpsmen were milling about and where onebelligerent individual had to be restrained and taken to thedetentioncenter.Cawthon testified that Smith wasreluctant to become involved and, as a result, he (Caw-thon) had to take the corpsman into custody almost singlehandedly. According to Cawthon, after this incident heconcluded that Smith could not be relied upon for the typeofactionneeded in dealing with aggressive youngcorpsmen from 17 to 20 years of age who were involved inthe type ofdisturbancesthat frequently arose during thedaytime. He further testified that he concluded that, ratherthan ask Smith to resign, it would be advisable to put himon another shift where he would be less likely to encounterthe type of problems common to the day shift. Davis gavesimilar testimony in support of the transfer in question.Whereas the General Counsel contended that Smith'stransfer to the night shift on June 15 and his transfer to thelate afternoon shift on or about July 1 were discriminaton-lymotivated,on cross-examinationSmith conceded thaton about July 8 he had a cordial exchange with CaptainDavis about his work as a union committeeman and that atthat time he was assured by Davis that most of thegrievanceswhich arose could be resolved in his officewithout further recourse to the contract. Smith furthertestified that, in this same conversation, Davis told himthat... the Company, or Westinghouse Learning Corpo-ration, and management would give what was commoncourtesy to the committeeman; that if I was unhappyon the shift that I was on at that particular time that hewould arrange, or do his best to arrange, to place me ona shift of my choice.On the foregoing findings, it is my conclusion that inmaking the shift changes as to Smith the Respondent actedwithin the scope of the authority accorded management bythe collective-bargaining agreement and that the GeneralCounsel failed to establish that these changes were for anyreasons other than those which were offered by Cawthonand Davis during their appearance on the stand.I.The Issue as to ArbitrationAt the initial hearing in January 1972, I granted a motionto dismiss all allegations in the complaintas to Banks,Hicks, Richards, and Smith and defer to the contractuallyprovided arbitration procedures available to the parties.Collyer Insulated Wire,192 NLRB 837. As noted earlier, onMarch 20, 1972, the Board reversed this ruling and orderedthat the case be reopened for the purpose of takingevidence as to theseallegations.At the reopened hearingand in its brief, the Respondent renewed its motion todismiss on the basis ofCollyer.To the issues thus raised, wewill now turn.The RWDSU has a contract with the Respondent,effective fromMarch 20, 1971, through March 20, 1973,that establishes a four-step procedureculminating in finaland binding arbitration of all grievances involving disci-pline or discharge of bargainingunit members,as well asalleged acts of discrimination against them. From June 8 toJuly 20, 1971, Banks, as an employee under this contract,filed six grievances as to the reprimands,suspension, anddischarge which have been discussedearlier inconnectionwith the General Counsel's allegationsin the instant case.Each of these grievances was processed through the firstthree steps of the contractually established grievanceprocedure. The parties subsequently agreed to arbitrationand an arbitrator was selected. An arbitration hearingoriginally set for December 13, 1971, and then for January14, 1972, was postponed because of the pending unfairlabor practice trial. Thereafter, the arbitrationcase was setfor hearing on March 6, 1972. Banks then requested afurther postponement. As a result, the matter was set overuntilMay 3, 1972. Prior to the latter date, Banks withdrewfrom the arbitration proceedings. In a letter dated May 11,1972, counsel for the RWDSU notified the Respondentthat,whereas Local 512 was ready to arbitrateall issues astoBanks'suspensionand discharge, the employee hadrequested that his case be withdrawn.The Guards Union has a 2-year contract with theRespondent that became effective on October 1, 1970. Thisagreement likewise establishes a four-step procedure,culminating in final and binding arbitration of allgrievances involving any provision of the contract includ-ing questions of discipline and discharge of unit members.Pursuant to this contractual provision, between May 10and December 6, 1971, employees Hicks, Richards, andSmith filed a total of nine grievances that parallel theallegations as to these individuals which appear in theGeneral Counsel's complaint. All of these grievances wereprocessed through the first threestages ofthe grievance82Thiswas from midnight to 8 a.m. 48DECISIONSOF NATIONALLABOR RELATIONS BOARDprocedure, but, insofar as the record reflects, none of theparties has sought to take any of these grievances toarbitration.Collyerand related Board decisions represent a develop-ing body of law on deferral to arbitration that initially didnot includecases involving issues other than allegedviolations of Section 8(a)(5) and (1) of the Act. Recently,however, the Board has deferred to arbitrationin casesinvolvingallegedviolations of Section 8(a)(3).NationalRadio Company,198NLRB No.1;Appalachian PowerCompany,198 NLRB No. 7. In each of the foregoing cases,the i basici issue' represented a I dispute's over, interpretationof provisionsin an existingcollective-bargaining agree-ment.Further, in deciding in favor of deferral inCollyer,the Boardrelied, in part, on the fact that "the parties .. .[had] for 35 years, mutually and voluntarily resolved theconflicts which inhere in collective bargaining" and alsothe fact that "no claim [was] made of enmity byRespondent to employees' exercise of protected rights."(Collyer, I supra.)In INational Radio,where the Boardreached asimilardecision, it referred to an 18-yearbargaininghistory between the employer and the union ashaving been "harmonious and productive."(NationalRadio, 1supra.),In the latter case the Board also distin-guished the alleged violation of Section 8(a)(3) thereinvolved as different from those in which there existed ahistory of unionanimus oran alleged "pattern of actionsubversive I of , Section, 71 rights." 1(National , Radio,, supra.)In theinstant case, the two collective-bargaining agree-ments involved are "first" contracts, secured in oneinstanceby the RWDSU and in the other by the GuardsUnion. In neither instance has there been a "longestablished . . . stable and productive bargaining relation-ship."(National' Radio,, idem.)Moreover, the chargesinvolve allegationsof union animus and of a "pattern ofactionsubversive of Section 7 rights." Consequently, it ismy conclusion that the Respondent's motion to defer thecases of Banks,Hicks, Richards, and Smith to arbitrationshould be, and it hereby is, denied.Cf.KansasMeatPackers, a Division of Aristo Foods, Inc.,198 NLRB No. 2.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and thevarious unions here involved are labor organizations, allwithin themeaningof the Act.2.All counselors employed by the Respondent at theAtterbury Job Corps Center, exclusive of office clericals,professional employees, guards, supervisors, and all otheremployees constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b) ofthe Act.3.At all times since May 19, 1971, the CounselorsUnion has been the exclusive representative, for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act, of all the employees in theaforesaidappropriate unit.4.By failing and refusing to bargain in good faith withthe Counselors Union as the representative of the employ-ees in theaforesaid appropriate unit, the Respondent hasengaged,and isengaging, in unfair labor practices withinthe meaningof Section 8(a)(5) and (1) of the Act.5.The work stoppage which began on July 7, 1971, asan economic strike, was prolonged by the Respondent'sunlawful refusal to bargain in good faith on that date andthereafter, and thereupon became an unfair labor practicestrike.6.By discriminating in regard to the hire and tenure ofClaudies Banks,Glen D. Holmes, Edmund D. Hicks,RobertArms,Robert Brown, Carolyn Clark, SergeiDavidenkoff,LorenHall,WillardKennedy,NormanMerkler,Gerald B. Morris, Stewart Northrup, HanshPandya,PencePruitt,E.Paul Sechrist, and PhilipWaggoner, thereby discouraging membership in a labororganization, the Respondent has engaged, and is engag-ing, in unfair labor practices within the meaning of Section8(a)(3) of the Act.7.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices within themeaningof Section 2(6) and (7) of theAct.9.The General Counsel has not proved by a prepon-derance of the evidence that the Respondent interferedwith, restrained, or coerced its employees in the exercise ofthe rights safeguarded by the Act, except by the specificacts and conduct found herein to have been violative.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,Iwill recommend that theRespondent be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent discriminatorilyterminated Glen D.Holmes and Claudies Banks, I willrecommend that the Respondent be ordered to offerHolmes and Banks immediate and full reinstatementwithout prejudice to their seniority or other rights andprivileges,and to make them whole for any loss of earningsthey may have suffered from the time of their discharges tothedate of the Respondent'sofferof reinstatement.Similarly,having found that the Respondent discriminato-rilyterminatedRobert Arms, Robert Brown,CarolynClark,Sergei Davidenkoff,Loren Hall, Willard Kennedy,Gerald B.Morris, StewartNorthrup,HarishPandya,Pence Pruitt,E. Paul Sechrist,and Philip Waggoner, I willrecommend that the Respondent be ordered to offer themimmediate and full reinstatement without prejudice to theirseniority or other rights and privileges, and to make themwhole from August 3, 1971, when the strike ended, to thedate of the Respondent's offer of reinstatement. Further, Iwill recommend that the Respondent make whole EdmundD. Hicks for the wages lost because of his discriminatorysuspension in June 1971.The backpay for the foregoingemployees shall be computed in accordance with theformula approvedinF.W.Woolworth Co.,90 NLRB 289,with interest thereon computed in the manner and amountprescribed inIsis Plumbing&Heating Co.,138 NLRB 716,717-721.Itwillalsobe recommended that the said WESTINGHOUSE LEARNING CORP.49Respondent be required to preserve and make available tothe Board,or its agents,on request,payroll and otherrecords, ,,to .,facilitate-dcomputation of backpay due.Finally, theBoard.aiithecourts have held that wherean employerengages inviolations of the Act during thecertification year, and thus interrupts bargaining with theensuing litigation,the union is entitled to the benefits of itscertification once the litigation is terminated.N.L.R.B. v.John S. Swift Company, Inc.,302 F.2d 342, 346 (C.A. 7,1962). InMar-Jac Poultry Company, Inc.,136 NLRB 785,the Board held that where an employer's violations ofSection 8(a)(5) prevented meaningful collective bargaining,the certification year must be extended.83 In this case, asfound earlier herein, the Respondent's unlawful refusal tobargain beganon May 21, 1971, immediately after theCounselors Union won the representation election. As aresult, that Union was deprived of the fruits of its entirecertification year. Consequently, to place both the Respon-dent and the Counselors Union in the position they wouldhave been, but for the Respondent's unlawful conduct, thebargaining provision in the recommended Order set forthhereinaftermay be considered as tantamount to anextension of the certification year for a full 12 months afterthe parties resume negotiations.Quintree Distributors, Inc.,198 NLRB No. 69, fn. 2;Howmet Corporation, AustenalMicrocastDivision,197 NLRB 471;Family Heritage Home-BeaverDam Incorporated,195 NLRB 1100.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguardedby the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringingin any manner upon the rights guaranteed inSection7 of the Act.N.L.R.B.v.EntwistleMfg. Co.,120F.2d 532, 536 (C.A. 4).Upon the foregoing findings and conclusions and theentire record, and pursuant to Section10(c) of the Act, Ihereby issue the following recommended:ORDER84Respondent,Westinghouse Learning Corporation andWestinghouse Learning Corporation (Indiana), its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discharging, suspending,or otherwise discriminatingagainstany employee because of membership in, oractivity on behalf of, any labor organization.(b) Coercively, or otherwise unlawfully, interrogating itsemployees as to their union activities.(c)Refusing to bargaincollectively in good faithconcerning wages,hours,and other terms and conditionsof employment with Atterbury Federation of Teachers andCounselors, Local 1693, affiliated with American Federa-tion of Teachers, AFL-CIO, as the exclusive representa-tives of all employees in the following appropriate unit:All counselors employed by the Respondent at theAtterbury Job Corps Center, exclusive of officeclericals,professional employees, guards, supervisors,and all other employees.(d)Unilaterally changing working conditions withoutnotifying, consulting, or bargaining with the aforesaidUnion prior to so doing.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form, join,or assistany labor organiza-tion, to bargain collectively through representatives of theirown choosing,or engagein concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to ClaudiesBanks,Glen D. Holmes, RobertArms, Robert Brown, Carolyn Clark,SergeiDavidenkoff,Loren Hall, Willard Kennedy, Gerald B. Morris, StewartNorthrup, Harish Pandya, Pence Pruitt, E. Paul Sechrist,and Philip Waggoner, their formerjobs, or, if those jobs nolonger exist,substantially equivalent positions,withoutprejudice to their seniority or other rights and privileges.(b)Make whole ClaudiesBanks,Glen D. Holmes,Edmund D. Hicks, Robert Arms, RobertBrown,CarolynClark,SergeiDavidenkoff, Loren Hall, Willard Kennedy,Gerald B.Morris, StewartNorthrup,Harish Pandya,Pence Pruitt, E. Paul Sechrist, and Philip Waggoner, in themanner set forth in the section of this Decision entitled"The Remedy."(c)Preserve and, upon request, make available to theBoard, or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary or appropriate to analyze the amount of backpaydue.(d) Post at the Atterbury Job Corps Center in Edinburg,Indiana, copies of the attached notice marked "Appen-dix."85Copies of the notice, on forms provided by theRegional Director for Region 25, after being duly signedby the Respondent's authorized representative, shall beposted by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondentto ensurethat said notices arenot altered, defaced, or covered by any other material.(f)Notify theRegionalDirector for Region 25, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar asitalleges violationsof the Act not specificallyfound.83See:N. L. R B. v. Commerce Company d/b/a Lamar Hotel328 F.2d600, 601(C.A. 5), cert. denied 379 U.S. 817 (1964);FamilyHeritageHome-Beaver Dam Incorporated195 NLRB 1100; andBurnett Construc-tionCompany,149 NLRB 1419, 1421, enfd. 350 F.2d 57 (C.A. 10, 1965).84 In the event no exceptions are filedas provided in Sec. 102.46 of theRules and Regulations of the NationalLabor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes85 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the UnitedStatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board."